

                         APPLEBEE'S INTERNATIONAL, INC.
                  DEVELOPMENT AND FRANCHISE AGREEMENT SCHEDULE
                             AS OF DECEMBER 26, 2004

                                                                   (3)                                                   (5)
                                                                 DATE OF                                             DEVELOPMENT
                                                               DEVELOPMENT                     (4)                    SCHEDULE
           (1)                                                AGREEMENT OR           TERRITORY (all or part            (total
     DEVELOPER NAME                    (2)                      FRANCHISE           of the states/countries          restaurants/
       AND ADDRESS                 PRINCIPALS                   AGREEMENT              listed) OR LOCATION            deadline)
-------------------------   -------------------------   -------------------------   -------------------------   --------------------
AB ENTERPRISES              Joseph K. Wong                 (DA.B)    03-03-03       CA, OR                           2/10-31-05
804 E. Cypress              Anna Wong
Suite B
Redding, CA 96002                                          (FA.A1)   09-20-94       1801 Hilltop Drive
                                                                                    Redding, CA

                                                           (FA.A2)   04-30-96       2030 Business Lane
                                                                                    Chico, CA

                                                           (FA.A3)   11-26-96       1388 Biddle Road
                                                                                    Medford, OR

                                                           (FA.A4)   09-28-98       2750 Campus Drive
                                                                                    Klamath Falls, OR

                                                           (FA.A5)   02-09-99       3197C Highway 97
                                                                                    Bend, OR

                                                           (FA.A6)   05-03-00       2846 Broadway
                                                                                    Eureka, CA

                                                           (FA.A7)   06-26-01       250 NE Agnes Avenue
                                                                                    Grants Pass, OR

                                                           (FA.A8)   08-05-02       1201 Airport Park Blvd.
                                                                                    Ukiah, CA

------------------------------------------------------------------------------------------------------------------------------------

AL AIN NATIONAL             Ahmed Al-Muhairy               (DA.A)    11-14-03       UNITED ARAB EMIRATES             5/07-01-08
    ENTERPRISES MGT.        Sheikh Ahmed Bin Tanoon
    CO. LLC                 Al Nahyan
P.O. Box 2502
Abu Dhabi                                                  (FA.A1)   11-14-03       Sheikh Issa Tower, Sheikh Zayed Road
United Arab Emirates                                                                P.O. Box 71512, Dubai, UAE

------------------------------------------------------------------------------------------------------------------------------------

ALIMENTOS                   Raymond Maalouf                                         HONDURAS
    TURISTICOS              Oswaldo Quiroz
12 Avenida 9 Calle S.O.
Casa Esquina Barrio Suyapa                                 (FA.A1)   12-02-99       Ave. Circunvalacion
San Pedro Sula,                                                 (Replacement)       1a Calle o Blvd. Morazan, Frente Fuente Luminosa
Honduras                                                                            San Pedro Sula, Honduras

                                                           (FA.A2)   06-01-00       Mall Megaplaza Carretera Tela Ceiba
                                                                                    Col. El Toronjal, LaCeiba Atlantida,
                                                                                    Honduras

                                                           (FA.A3)   12-20-04       Bloque C-2, Blvd. La Hacienda
                                                                                    Tegucigalpa, M.D.C., Honduras

------------------------------------------------------------------------------------------------------------------------------------

ALISUR, S.A. de C.V.        Sergio Lopez Ake               (DA.A)    07-01-03       States of Tabasco, Campeche,     6/07-31-10
Sur 101, Colonia Florida    Jorge Aguilar                  Amended:  09-13-04       Veracruz, Oaxaca, Chipas, MEXICO
Villahermosa, Tabasco 86040
Mexico                                                     (FA.A1)   07-10-03       Blvd. Adolfo Ruiz Cortinez #1206
                                                                                    Entre Av. Paseo Tabasco y Calle Samarkanda
                                                                                    Col. Oropesa, C.P. 86030, Villahermosa, Mexico

------------------------------------------------------------------------------------------------------------------------------------

A.N.A., INC.                Glenn D. Durham                (DA.B)    12-26-03       AL, TN                           2/10-31-05
601 Vestavia Parkway        Fred W. Gustin
Suite 1000
Birmingham, AL 35216                                       (FA.A1)   02-14-89       579 Brookwood Village
                                                                 (Relocation)       Homewood, AL

                                                           (FA.A2)   10-09-90       1240 East Dale Mall
                                                                                    Montgomery, AL

                                                           (FA.A3)   02-26-92       3028 S. Memorial Parkway
                                                                                    Huntsville, AL

                                                           (FA.A4)   11-19-92       100 Century Plaza
                                                            CLOSED   06/28/04       7520 Crestwood Boulevard
                                                                                    Birmingham, AL

                                                           (FA.A5)   10-12-93       1700 Rainbow Drive
                                                                                    Gadsden, AL

                                                           (FA.A6)   05-03-94       62 McFarland Boulevard
                                                                                    Northport, AL

                                                           (FA.A7)   10-31-94       2041-A Beltline Road, S.W.
                                                                                    Decatur, AL

                                                           (FA.A8)   01-24-95       302 Hughes Road
                                                                                    Madison, AL

                                                           (FA.A9)   02-28-95       3001 Carter Hill Road
                                                                                    Montgomery, AL

                                                           (FA.A10)  10-04-95       360 Cahaba Valley Road
                                                                                    Pelham, AL

                                                           (FA.A11)  05-27-98       1917 Cobbs Ford Rd.
                                                                                    Prattville, AL

                                                           (FA.A12)  09-29-98       3195 Taylor Road
                                                                                    Montgomery, AL

                                                           (FA.A13)  11-17-98       2271 Florence Blvd.
                                                                                    Florence, AL

                                                           (FA.A14)  05-31-99       550 Academy Drive
                                                                                    Bessemer, AL

                                                           (FA.A15)  06-28-99       4711 Norell Drive
                                                                                    Trussville, AL

                                                           (FA.A16)  01-17-00       1331 Highway 72 East
                                                                                    Athens, AL

                                                           (FA.A17)  03-07-00       11950 Highway 431 South
                                                                                    Guntersville, AL

                                                           (FA.A18)  03-07-00       1701 McFarland Blvd. East #187
                                                                                    Tuscaloosa, AL

                                                           (FA.A19)  04-02-01       3150 Memorial Parkway N.W.
                                                                                    Huntsville, AL

                                                           (FA.A20)  08-29-02       2933 John Hawkins Parkway
                                                                                    Hoover, AL

------------------------------------------------------------------------------------------------------------------------------------

APB COMERCIO DE             Jose Gaspar Martins Netto      (DA.A)    12-06-04       Sao Paulo, BRAZIL                3/08-30-06
    ALIMENTOS LTDA.         Alan Feis Haddad
Alameda dos Arapanes, 508   Andre Emile Haddad
Sao Paulo, Brazil

                                                           (FA.A1)   12-06-04       Alameida dos Arapanes, 508
                                                                                    Moema, Sao Paulo, Brazil

------------------------------------------------------------------------------------------------------------------------------------

APPLE ALASKA, LLC           William P. Pargeter                                     AK
P.O. Box 190337             Barbara L. Pargeter
Anchorage, AK 99519
                                                           (FA.A1)   10-25-99       4331 Credit Union Drive
                                                                                    Anchorage, AK

                                                           (FA.A2)   12-23-01       Muldoon Road & DeBarr Road
                                                                                    Anchorage, AK

------------------------------------------------------------------------------------------------------------------------------------

APPLE AMERICAN              Franchise Equity               (DA.A)    11-09-01       DE, NJ                           25/10-31-07
    GROUP LLC                  Investors LLC               Amended   02-17-03
225 Bush Street,            Gregory G. Flynn                         03-30-03
Suite 1470                                                           04-27-04
San Francisco, DA 94104

                                                           (FA.A1)   11-09-01       909 N. DuPont Highway
                                                                                    Dover, DE

                                                           (FA.A2)   11-09-01       900 Churchman Road
                                                                                    Christiana, DE

                                                           (FA.A3)   11-09-01       630 Suburban Drive
                                                                                    Newark, DE

                                                           (FA.A4)   11-09-01       880 Berlin Road
                                                                                    Voorhees, NJ

                                                           (FA.A5)   11-09-01       700 Consumer Square
                                                                                    Mays Landing, NJ

                                                           (FA.A6)   11-09-01       3849 Delsea Drive
                                                                                    Vineland, NJ

                                                           (FA.A7)   11-09-01       1850 Deptford Center Drive
                                                                                    Deptford, NJ

                                                           (FA.A8)   11-09-01       3800 Black Horse Pike
                                                                                    Turnersville, NJ

                                                           (FA.A9)   11-09-01       2018 Burlington/Mt. Holly Road
                                                                                    Westampton, NJ

                                                           (FA.A10)  01-28-02       47 South White Horse Pike
                                                                                    Hammonton, NJ

                                                           (FA.A11)  02-28-02       105 Wilton Boulevard
                                                                                    New Castle, DE

                                                           (FA.A12)  03/26/03       2480 Pulaski Highway
                                                                                    Glasgow, DE

                                                           (FA.A13)  10-21-03       108 Haddonfield Road
                                                                                    Cherry Hill, NJ

                                                           (FA.A14)  10-21-03       129 N. Michigan Ave.
                                                                                    Atlantic City, NJ

                                                           (FA.A15)  06-14-04       4110 S. Dupont Highway
                                                                                    Camden, DE

                                                           (FA.A16)  07-12-04       1639 Center Square Rd.
                                                                                    Swedesboro, NJ

                                                           (FA.A17)  09-27-04       1600 Rocky Run Parkway
                                                                                    Wilmington, DE

                                                           (FA.A18)  11-18-04       320 Dove Run Centre Blvd.
                                                                                    Middletown, DE

                                                           (DA.B)    11-09-01       IN                               34/10-31-07
                                                          Amended    02-17-03
                                                                     03-30-03
                                                                     04-27-04

                                                           (FA.B1)   11-09-01       5046 W. Pike Plaza
                                                                                    Indianapolis, IN

                                                           (FA.B2)   11-09-01       4040 E. 82nd Street
                                                                                    Indianapolis, IN

                                                           (FA.B3)   11-09-01       1436 W. 86th Street
                                                                                    Indianapolis, IN

                                                           (FA.B4)   11-09-01       1050 Broad Ripple Avenue
                                                                                    Indianapolis, IN

                                                           (FA.B5)   11-09-01       2415 Sagamore Pkwy., South
                                                                                    Lafayette, IN

                                                           (FA.B6)   11-09-01       1241 U.S. 31 North, #L-5
                                                                                    Greenwood, IN

                                                           (FA.B7)   11-09-01       1900 25th Street
                                                                                    Columbus, IN

                                                           (FA.B8)   11-09-01       14711 U.S. 31 North
                                                                                    Carmel, IN

                                                           (FA.B9)   11-09-01       1423 W. McGalliard Road
                                                                                    Muncie, IN

                                                           (FA.B10)  11-09-01       1129 N. Baldwin
                                                                                    Marion, IN

                                                           (FA.B11)  11-09-01       1922 E. 53rd Street
                                                                                    Anderson, IN

                                                           (FA.B12)  11-09-01       3720 S. Reed Road
                                                                                    Kokomo, IN

                                                           (FA.B13)  11-09-01       2894 E. 3rd Street
                                                                                    Bloomington, IN

                                                           (FA.B14)  11-09-01       5664 Crawfordsville Road
                                                                                    Speedway, IN

                                                           (FA.B15)  11-09-01       700 N. Morton Street
                                                                                    Franklin, IN

                                                           (FA.B16)  11-09-01       8310 East 96th
                                                                                    Fishers, IN

                                                           (FA.B17)  11-09-01       109 S. Memorial Drive
                                                                                    New Castle, IN

                                                           (FA.B18)  11-09-01       2659 E. Main Street
                                                                                    Plainfield, IN

                                                           (FA.B19)  11-09-01       1516 S. Washington Street
                                                                                    Crawfordsville, IN

                                                           (FA.B20)  11-09-01       7345 E. Washington Street
                                                                                    Indianapolis, IN

                                                           (FA.B21)  11-09-01       3009 Northwestern Avenue
                                                                                    West Lafayette, IN

                                                           (FA.B22)  11-09-01       17801 Foundation Drive
                                                                                    Noblesville, IN

                                                           (FA.B23)  11-09-01       101 Lee Blvd.
                                                                                    Shelbyville, IN

                                                           (FA.B24)  11-09-01       1792 N. State St.
                                                                                    Greenfield, IN

                                                           (FA.B25)  11-09-01       3326 E. Market St.
                                                                                    Logansport, IN

                                                           (FA.B26)  11-09-01       2 Whittington Drive
                                                                                    Brownsburg, IN

                                                           (FA.B27)  09-25-02       10680 Enterprise Drive
                                                                                    Camby, IN

                                                           (FA.B28)  10-22-02       2432 E. Wabash Street
                                                                                    Frankfort, IN

                                                           (FA.B29)  07-08-03       10325 N. Michigan Rd.
                                                                                    Carmel, IN

                                                           (FA.B30)  08-19-03       10655 Pendleton Pike
                                                                                    Lawrence, IN

                                                           (FA.B31)  03-11-04       874 S. State Road 135
                                                                                    Greenwood, IN

                                                           (DA.C)    11-09-01       OH                               35/10-31-07
                                                          Amended    02-17-03
                                                                     03-30-03
                                                                     04-27-04

                                                           (FA.C1)   11-09-01       5658 Mayfield Road
                                                                                    Lyndhurst, OH

                                                           (FA.C2)   11-09-01       5010 Great Northern Plaza North
                                                                                    North Olmstead, OH

                                                           (FA.C3)   11-09-01       3000 Westgate Mall
                                                                                    Fairview Park, OH

                                                           (FA.C4)   11-09-01       4981 Dressler Road
                                                                                    N. Canton, OH

                                                           (FA.C5)   11-09-01       508 Howe Avenue
                                                                                    Cuyahoga Falls, OH

                                                           (FA.C6)   11-09-01       6871 Pearl Road
                                                                                    Middleburg Heights, OH

                                                           (FA.C7)   11-09-01       3989 Burbank Road
                                                                                    Wooster, OH

                                                           (FA.C8)   11-09-01       9174 Mentor Avenue
                                                                                    Mentor, OH

                                                           (FA.C9)   11-09-01       1023 N. Lexington-Springmill Rd.
                                                                                    Mansfield, OH

                                                           (FA.C10)  11-09-01       6140 SOM Center Road
                                                                                    Solon, OH

                                                           (FA.C11)  11-09-01       7159 Macedonia Commons Blvd.
                                                                                    Macedonia, OH

                                                           (FA.C12)  11-09-01       4800 Ridge Road
                                                                                    Brooklyn, OH

                                                           (FA.C13)  11-09-01       5503 Milan Road
                                                                                    Sandusky, OH

                                                           (FA.C14)  11-09-01       1540 W. River Road
                                                                                    Elyria, OH

                                                           (FA.C15)  11-09-01       4115 Pearl Street
                                                                                    Medina, OH

                                                           (FA.C16)  11-09-01       411 Northfield Road
                                                                                    Bedford, OH

                                                           (FA.C17)  11-09-01       233 Graff Road, S.E.
                                                                                    New Philadelphia, OH

                                                           (FA.C18)  11-09-01       17771 S. Park Center
                                                                                    Strongsville, OH

                                                           (FA.C19)  11-09-01       4296 Kent Road
                                                                                    Stow, OH

                                                           (FA.C20)  11-09-01       3938 Medina Road
                                                                                    Akron, OH

                                                           (FA.C21)  11-09-01       1020 High Street
                                                                                    Wadsworth, OH

                                                           (FA.C22)  11-09-01       2033 Crocker Road
                                                                                    Westlake, OH

                                                           (FA.C23)  11-09-01       2600 W. State St.
                                                                                    Alliance, OH

                                                           (FA.C24)  11-09-01       2250 Claremont Avenue
                                                                                    Ashland, OH

                                                           (FA.C25)  11-09-01       2897 S. Arlington Road
                                                                                    Akron, OH

                                                           (FA.C26)  11-09-01       32 Massillon Marketplace Dr. SW
                                                                                    Massillon, OH

                                                           (FA.C27)  11-09-01       3241 N. Ridge Road East
                                                                                    Ashtabula, OH

                                                           (FA.C28)  05-13-02       1200 SR 303
                                                                                    Streetsboro, OH

                                                           (FA.C29)  01-30-03       4191 Rockside Road
                                                                                    Independence, OH

                                                           (FA.C30)  05-12-03       14020 Cedar Road
                                                                                    University Heights, OH

                                                           (FA.C31)  09-27-04       1421 Town Center Blvd., Suite B-10
                                                                                    Brunswick, OH

                                                           (D.A.D)   11-09-01       WA                               23/10-31-07
                                                           Amended   02-17-03
                                                                     03-30-03
                                                                     04-27-04

                                                           (FA.D1)   11-09-01       1842 S. Sea Tac Mall
                                                                                    Federal Way, WA

                                                           (FA.D2)   11-09-01       4626 196th Street, Southwest
                                                                                    Lynnwood, WA

                                                           (FA.D3)   11-09-01       806 S.E. Everett Mall Way
                                                                                    Everett, WA

                                                           (FA.D4)   11-09-01       3510 S. Meridian
                                                                                    Puyallup, WA

                                                           (FA.D5)   11-09-01       17790 Southcenter Parkway
                                                                                    Tukwila, WA

                                                           (FA.D6)   11-09-01       1919 S. 72nd Street
                                                                                    Tacoma, WA

                                                           (FA.D7)   11-09-01       1300A N. Miller Street
                                                                                    Wenatchee, WA

                                                           (FA.D8)   11-09-01       3138 NW Randall Way
                                                                                    Silverdale, WA

                                                           (FA.D9)   11-09-01       525 Sleater Kinney Road
                                                                                    Lacey, WA

                                                           (FA.D10)  11-09-01       3520 Factoria Blvd. SE
                                                                                    Bellevue, WA

                                                           (FA.D11)  12-11-01       1069 East Sunset Drive
                                                                                    Bellingham, WA

                                                           (FA.D12)  08-22-02       13856 Bellevue Redmond Road
                                                                                    Bellevue, WA

                                                           (FA.D13)  09-13-02       188 Cascade Mall Drive
                                                                                    Burlington, WA

                                                           (FA.D14)  07-25-03       22916 Bothell-Everett Hwy.
                                                                                    Bothell, WA

                                                           (FA.D15)  05-03-04       10407 Gravelly Lake Drive
                                                                                    Lakewood, WA

                                                           (FA.D16)  12-09-03       17024 S.E. 272nd St.
                                                                                    Covington, WA

------------------------------------------------------------------------------------------------------------------------------------

APPLE                       Joe S. Thomson                 (DA.A)    04-09-96       AR, LA, OK, TX                   14/10-31-07
    ARKANSAS, INC.          El Chico Restaurants         Amended:    12-02-00
5120 Summerhill Road           of Arkansas                           10-04-04
Texarkana, TX 75504
                                                           (FA.A1)   06-15-93       5110 Summerhill Road
                                                                                    Texarkana, TX

                                                           (FA.A2)   10-19-93       9088 Mansfield Road
                                                                                    Shreveport, LA

                                                           (FA.A3)   03-08-94       6818 Rogers Avenue
                                                                                    Ft. Smith, AR

                                                           (FA.A4)   04-09-96       2126 Airline Drive
                                                                                    Bossier City, LA

                                                           (FA.A5)   05-29-96       4078 N. College
                                                                                    Fayetteville, AR

                                                           (FA.A6)   10-07-97       1517 Bert Kouns
                                                                                    Shreveport, LA

                                                           (FA.A7)   02-23-99       2305 East End Boulevard
                                                                                    South Marshall, TX

                                                           (FA.A8)   04-24-00       2133 North West Avenue
                                                                                    El Dorado, AR

                                                           (FA.A9)   10-15-01       4911 Pecanland Mall Drive
                                                                                    Monroe, LA

                                                           (FA.A10)  07-01-02       2300 Greenhill Road
                                                                                    Mr. Pleasant, TX

                                                           (FA.A11)  11-04-02       3330 Highway 365
                                                                                    Port Arthur, TX

------------------------------------------------------------------------------------------------------------------------------------

APPLE BY                    Ronald A. Caselli                                       CA
    THE BAY, INC.           Gene K. Caselli
c/o Grubb & Ellis Co.
1732 N. First Street                                       (FA.A1)   05-05-94       8200 Arroyo Circle
Suite 1000                                                                          Gilroy, CA
San Jose, CA 95112
                                                           (FA.A2)   08-22-95       84 Ranch Drive
                                                                                    Milpitas, CA

                                                           (FA.A3)   03-05-96       3900 Sisk Road
                                                                                    Modesto, CA

                                                           (FA.A4)   09-21-99       2501 Fulkerth Road
                                                                                    Turlock, CA

                                                           (FA.A5)   02-22-00       3060 N. Naglee Road
                                                                                    Tracy, CA

                                                           (FA.A6)   12-18-00       555 Saratoga Avenue
                                                                                    San Jose, CA

                                                           (FA.A7)   06-04-01       851 Sanguinetti Road
                                                                                    Sonora, CA

                                                           (FA.A8)   10-11-01       1272 E. Yosemite Ave.
                                                                                    Manteca, CA

                                                           (FA.A9)   06-22-04       1135 Veterans Boulevard
                                                                                    Redwood City, CA

                                                                                    CA

                                                           (FA.B.1)  12-30-03       1734 W. Olive Avenue
                                                                                    Merced, CA

------------------------------------------------------------------------------------------------------------------------------------

APPLE CORE                  Myron Thompson                 (DA.A)    08-20-98       MN, ND                           12/10-31-06
    ENTERPRISES, INC.       Abe Sakak                    Amended:    12-02-00
2505 16th Street S.W.                                                10-18-04
Minot, North Dakota 58702
                                                           (FA.A1)   11-13-90       2302 15th Street, S.W.
                                                                                    Minot, ND

                                                           (FA.A2)   04-14-92       434 S. 3rd
                                                                                    Bismarck, ND

                                                           (FA.A3)   12-07-93       2351 S. Columbia Road
                                                                                    Grand Forks, ND

                                                           (FA.A4)   11-08-94       2800 13th Avenue, Southwest
                                                                                    Fargo, ND

                                                           (FA.A5)   12-19-95       289 15th Street, West
                                                                                    Dickinson, ND

                                                           (FA.A6)   12-26-99       6 26th Street West
                                                                                    Williston, ND

                                                           (FA.A7)   10-24-00       415 Second St. NW
                                                                                    East Grand Forks, MN

                                                           (FA.A8)   07-27-01       3200 North 14th Street
                                                                                    Bismarck, ND

                                                           (FA.A9)   05-08-02       4900 13th Avenue SW
                                                                                    Fargo, ND

                                                           (FA.A10)  08-06-02       605 Kennedy Park Road
                                                                                    Fergus Falls, MN

                                                           (FA.A11)  06-20-03       611 25th Street SW
                                                                                    Jamestown, ND

                                                           (DA.B)    10-26-98       AZ, CA                           8/10-31-07
                                                         Amended:    12-02-00
                                                                     12-30-02
                                                                     03-05-04
                                                                     10-18-04

                                                           (FA.B1)   04-16-96       3101 S. Fourth Avenue
                                                                                    Yuma, AZ

                                                           (FA.B2)   08-12-97       32400 Date Palm Drive
                                                                                    Cathedral City, CA

                                                           (FA.B3)   04-11-00       71740 Highway 111
                                                                                    Rancho Mirage, CA

                                                           (FA.B4)   03-05-01       1101 16th Street East
                                                                                    Yuma, AZ

                                                           (FA.B5)   09-04-03       2505 Scaroni Road
                                                                                    Calexico, CA

                                                           (FA.B6)   03-30-04       2421 N. Cottonwood
                                                                                    El Centro, CA

                                                           (FA.B7)   11-12-04       74999 Frank Sinatra Dr.
                                                                                    Palm Desert, CA

------------------------------------------------------------------------------------------------------------------------------------

APPLE CORPS, L.P.           David K. Rolph                 (DA.A)    08-03-98       IL, WI, IA, MO                   24/10-31-07
1877 North Rock Road        Darrel L. Rolph              Amended:    12-02-00
Wichita, KS 67206                                                    11-08-04

                                                           (FA.A1)   08-03-98       6301 University Ave.
                                                                                    Cedar Falls, IA

                                                           (FA.A2)   08-03-98       105 Chestnut
                                                                                    Ames, IA

                                                           (FA.A3)   08-03-98       3838 Elmore Ave.
                                                                                    Davenport, IA

                                                           (FA.A4)   08-03-98       11410 Forest
                                                                                    Clive, IA

                                                           (FA.A5)   08-03-98       6301 S.E. 14th Street
                                                                                    West Des Moines, IA

                                                           (FA.A6)   08-03-98       303 Collins Road
                                                                                    Cedar Rapids, IA

                                                           (FA.A7)   08-03-98       3900 Merle Hay Rd.
                                                                                    Des Moines, IA

                                                           (FA.A8)   08-03-98       1001 E. First Street
                                                                                    Ankeny, IA

                                                           (FA.A9)   08-03-98       3805 41st Ave.
                                                                                    Moline, IL

                                                           (FA.A10)  08-03-98       3920 E. Lincoln Way
                                                                                    Sterling, IL

                                                           (FA.A11)  08-03-98       306 Cleveland
                                                                                    Muscatine, IA

                                                           (FA.A12)  08-03-98       3101 S. Center Street
                                                                                    Marshalltown, IA

                                                           (FA.A13)  08-03-98       2810 5th Avenue South
                                                                                    Fort Dodge, IA

                                                           (FA.A14)  08-03-98       2414 Lincoln Way
                                                                                    Clinton, IA

                                                           (FA.A15)  08-03-98       3006 Fourth Street S.W.
                                                                                    Mason City, IA

                                                           (FA.A16)  08-03-98       200 12th Avenue Center
                                                                                    Coralville, IA

                                                           (FA.A17)  08-23-99       1355 Associates Drive
                                                                                    Dubuque, IA

                                                           (FA.A18)  08-14-00       3741 8th St. SW
                                                                                    Altoona, IA

                                                           (FA.A19)  09-05-00       2645 Edgewood Road
                                                                                    Cedar Rapids, IA

                                                           (FA.A20)  10-17-01       1303 Vaughn Drive
                                                                                    Ottumwa, IA

                                                           (FA.A21)  06-12-02       2780 Crossroads Blvd.
                                                                                    Waterloo, IA

------------------------------------------------------------------------------------------------------------------------------------

APPLE EAST, INC.            Edwin F. Scheibel
89 Taunton Hill Road        Cynthia H. Scheibel
Newtown, CT 06470                                          (FA.A1)   10-21-97       57 Federal Road
                                                                                    Danbury, CT

------------------------------------------------------------------------------------------------------------------------------------

APPLE FOOD SERVICE          Edward W. Doherty              (DA.A)    05-04-98       NY                               15/10-31-07
    OF NEW YORK, LLC        William A. Johnsen           Amended:    12-02-00
7 Pearl Court                                                        10-26-04
Allendale, NJ 07401
                                                           (FA.A1)   05-04-98       938 S. Broadway
                                                                                    Hicksville, NY

                                                           (FA.A2)   05-04-98       Veterans Hwy. & Smithtown Avenue
                                                                                    Bohemia, NY

                                                           (FA.A3)   05-04-98       2660 Sunrise Highway
                                                                                    Bellmore, NY

                                                           (FA.A4)   05-04-98       1985 Jericho Turnpike
                                                                                    New Hyde Park, NY

                                                           (FA.A5)   05-04-98       2550 Sunrise Hwy.
                                                                                    East Islip, NY

                                                           (FA.A6)   05-04-98       1935 N. Ocean Avenue
                                                                                    Farmingville, NY

                                                           (FA.A7)   05-04-98       3145 Middle Country Rd.
                                                                                    Lake Grove, NY

                                                           (FA.A8)   11-24-98       360 Walt Whitman Rd.
                                                                                    Huntington Station, NY

                                                           (FA.A9)   03-02-99       200 Airport Plaza
                                                                                    Farmingdale, NY

                                                           (FA.A10)  09-19-00       1832 Old Country Road
                                                                                    Riverhead, NY

                                                           (FA.A11)  03-21-01       1126 Green Acres Mall
                                                                                    Valley Stream, NY

                                                           (FA.A12)  11-29-00       105 Veterans Memorial Highway
                                                                                    Commack, NY

                                                           (FA.A13)  06-18-02       600-A N.Wellwood Ave.
                                                                                    Lindenhurst, NY

                                                           (FA.A14)  10-13-03       5 Towns Shopping Center
                                                                                    253-01 Rockaway Blvd.
                                                                                    Rosedale, NY

                                                           (FA.A15)  08-20-04       1251 Deer Park Avenue
                                                                                    North Babylon, NY

------------------------------------------------------------------------------------------------------------------------------------

APPLE GOLD, INC.            Michael D. Olander             (DA.B)    09-29-03       NC, VA                           54/10-31-07
170 Wind Chime Court                                     Amended:    12-13-04
Raleigh, NC 27615
                                                           (FA.A1)   06-10-85       1389 Kildair Farm Road
                                                                                    Cary, NC

                                                           (FA.A2)   06-28-85       7471 Six Forks Road
                                                                                    Raleigh, NC

                                                           (FA.A3)   01-28-87       4004 Capital Boulevard
                                                                                    Raleigh, NC

                                                           (FA.A4)   01-28-87       1508 E. Franklin Road
                                                                                    Chapel Hill, NC

                                                           (FA.A5)   08-21-87       3400 Westgate Drive
                                                                                    Durham, NC

                                                           (FA.A6)   09-10-87       2001 N. Main
                                                       (Replacement 08-05-02)       3865 John Gordon Lane
                                                                                    High Point, NC

                                                           (FA.A7)   06-13-88       476 Western Boulevard
                                                                                    Jacksonville, NC

                                                           (FA.A8)   02-01-89       1120 N. Wesleyan Boulevard
                                                                                    Rocky Mount, NC

                                                           (FA.A9)   01-22-90       3103 Garden Road
                                                                                    Burlington, NC

                                                           (FA.A10)  07-31-90       202 S.W. Greenville Blvd.
                                                                                    Greenville, NC

                                                           (FA.A11)  12-18-90       9616 E. Independence Blvd.
                                                                                    Matthews, NC

                                                           (FA.A12)  01-03-91       3625 Hillsborough Street
                                                                                    Raleigh, NC

                                                           (FA.A13)  07-01-91       10921 Carolina Place Pkwy.
                                                                                    Pineville, NC

                                                           (FA.A14)  03-24-92       4406 W. Wendover Avenue
                                                                                    Greensboro, NC

                                                           (FA.A15)  05-18-93       2180 Highway 70, Southeast
                                                                                    Hickory, NC

                                                           (FA.A16)  09-29-93       1115 Glenway Drive
                                                                                    Statesville, NC

                                                           (FA.A17)  07-19-94       901 N. Spence Avenue
                                                                                    Goldsboro, NC

                                                           (FA.A18)  10-18-94       8700 J.W. Clay
                                                                                    Charlotte, NC

                                                           (FA.A19)  01-10-95       3200 Battleground Avenue
                                                                                    Greensboro, NC

                                                           (FA.A20)  05-16-95       2239 W. Roosevelt Boulevard
                                                                                    Monroe, NC

                                                           (FA.A21)  09-19-95       5120 New Center Drive
                                                                                    Wilmington, NC

                                                           (FA.A22)  11-07-95       1990 Griffin Road
                                                                                    Winston-Salem, NC

                                                           (FA.A23)  12-19-95       1403 N. Sand Hills Blvd.
                                                                                    Aberdeen, NC

                                                           (FA.A24)  03-05-96       1240 U.S. Highway 29 North
                                                                                    Concord, NC

                                                           (FA.A25)  04-29-96       3400 Clairndon Blvd.
                                                                                    New Bern, NC

                                                           (FA.A26)  11-12-96       2300 Forest Hills Road
                                                                                    Wilson, NC

                                                           (FA.A27)  02-11-97       501 E. Six Forks Road
                                                                                    Raleigh, NC

                                                           (FA.A28)  04-22-97       2702 Raeford Road
                                                                                    Fayetteville, NC

                                                           (FA.A29)  10-07-97       1165 Highway 70
                                                                                    Garner, NC

                                                           (FA.A30)  12-16-97       205 Faith Road
                                                                                    Salisbury, NC

                                                           (FA.A31)  02-03-98       5110 Piper Station Dr.
                                                                                    Charlotte, NC

                                                           (FA.A32)  06-02-98       1961 Skibo Road
                                                                                    Fayetteville, NC

                                                           (FA.A33)  11-03-98       3628 E. Franklin Blvd.
                                                                                    Gastonia, NC

                                                           (FA.A34)  02-02-99       4690 N. Patterson Avenue
                                                                                    Winston-Salem, NC

                                                           (FA.A35)  07-20-99       5184 Highway 70 West
                                                                                    Morehead, NC

                                                           (FA.A36)  11-09-99       1260 N. Brightleaf Blvd.
                                                                                    Smithfield, NC

                                                           (FA.A37)  07-18-00       1909-A Highway 421 N.
                                                                                    Wilkesboro, NC

                                                           (FA.A38)  10-10-00       517 NC 24-27 Bypass East
                                                                                    Albemarle, NC

                                                           (FA.A39)  12-05-00       71 Plaza Parkway
                                                                                    Lexington, NC

                                                           (FA.A40)  12-19-00       433 Earl Road
                                                                                    Shelby, NC

                                                           (FA.A41)  02-20-01       137 Norman Station Blvd.
                                                                                    Mooresville, NC

                                                           (FA.A42)  04-23-02       11805 Retail Drive
                                                                                    Wake Forest, NC

                                                           (FA.A43)  03-26-03       8701 Brier Creek Parkway
                                                                                    Raleigh, NC

                                                           (FA.B1)   09-29-03       8710 S. Tryon Street
                                                                                    Charlotte, NC

                                                           (FA.B2)   11-17-03       8018 Concord Mills Blvd.
                                                                                    Concord, NC

                                                           (FA.B3)   12-22-03       4483 Highway 70 West
                                                                                    Kinston, NC

                                                           (FA.B4)   07-19-04       2036 Blowing Rock Road
                                                                                    Boone, NC

                                                           (FA.B5)   11-18-04       210 Premier Blvd.
                                                                                    Roanoke Rapids, NC

------------------------------------------------------------------------------------------------------------------------------------

APPLE J, L.P.               Pat Williamson                 (DA.B)    12-15-03       GA, NC, SC                       32/12-31-07
211 Century Drive           William A. Klepper
    Suite 200-C             Allan S. Huston
Greenville, SC 29615        Arthur Everson                 (FA.A1)   09-14-98       430 Congaree Rd.
                                                                                    Greenville, SC

                                                           (FA.A2)   09-14-98       2344 Broad River Rd.@ I-20
                                                                                    Columbia, SC

                                                           (FA.A3)   09-24-98       3441 Clemson Blvd.
                                                                                    Anderson, SC

                                                           (FA.A4)   09-14-98       9 Park Lane
                                                            CLOSED   11-14-99       Hilton Head, SC

                                                           (FA.A5)   09-14-98       4505 Devine Street
                                                                                    Columbia, SC

                                                           (FA.A6)   09-14-98       7602 Greenville Hwy.
                                                                                    Spartanburg, SC

                                                           (FA.A7)   09-14-98       841 Broad Street
                                                                                    Sumter, SC

                                                           (FA.A8)   09-14-98       1635 Four Seasons Blvd.
                                                                                    Hendersonville, NC

                                                           (FA.A9)   09-14-98       1922 Augusta Street
                                                                                    Greenville, SC

                                                           (FA.A10)  09-14-98       1360 Whiskey Road
                                                                                    Aiken, SC

                                                           (FA.A11)  09-14-98       5055 Calhoun Memorial Blvd.
                                                                                    Easley, SC

                                                           (FA.A12)  09-14-98       115 Tunnel Road
                                                                                    Asheville, NC

                                                           (FA.A13)  09-14-98       245 O'Neil Court
                                                                                    Columbia, SC

                                                           (FA.A14)  09-14-98       704 Wade Hampton Blvd.
                                                                                    Greer, SC

                                                           (FA.A15)  09-14-98       696 Bypass 123
                                                                                    Seneca, SC

                                                           (FA.A16)  09-14-98       1617 Bypass 72 N.E.
                                                                                    Greenwood, SC

                                                           (FA.A17)  09-14-98       2227 Dave Lyle Blvd.
                                                                                    Rock Hill, SC

                                                           (FA.A18)  09-14-98       3944 Grandview Dr.
                                                                                    Simpsonville, SC

                                                           (FA.A19)  09-14-98       64 Beacon Drive
                                                            CLOSED   03/28/04       Greenville, SC
                                                       (Replacement 12-20-04)       275 Smokey Park Highway
                                                                                    Asheville, NC

                                                           (FA.A20)  09-14-98       1512 W. Floyd Baker Ave.
                                                                                    Gaffney, SC

                                                           (FA.A21)  09-14-98       1268 Hwy. 9 Bypass
                                                                                    Lancaster, SC

                                                           (FA.A22)  09-14-98       5185 Fernadina Rd.
                                                                                    Columbia, SC

                                                           (FA.A23)  09-14-98       605 Columbia Ave.
                                                                                    Lexington, SC

                                                           (FA.A24)  09-14-98       1655 Hendersonville Rd.
                                                                                    Asheville, NC

                                                           (FA.A25)  09-14-98       1065 S. Big A Road
                                                                                    Toccoa, GA

                                                           (FA.A26)  09-14-98       2360 Chestnut Street
                                                                                    Orangeburg, SC

                                                           (FA.A27)  09-14-98       2338 Boundary Street
                                                                                    Beaufort, SC

                                                           (FA.A28)  09-14-98       1221 Woodruff Rd.
                                                                                    Greenville, SC

                                                           (FA.A29)  09-14-98       1985 E. Main Street
                                                                                    Spartanburg, SC

                                                           (FA.A30)  09-11-00       6200 White Horse Road
                                                                                    Berea, SC

                                                           (FA.A31)  01-08-01       125 Rainbow Lake Road
                                                                                    Boiling Springs, SC

                                                           (FA.A32)  10-14-02       2815 Augusta Road
                                                                                    West Columbia, SC

------------------------------------------------------------------------------------------------------------------------------------

APPLE JAL,                  Moises Shemaria                (DA.A)    11-11-03       States of Michoacan; Hildalgo;   8/07-31-08
    S.A. de C.V.            Jacobo Shemaria                                         Queretaro; Guanajuato; Jalisco;
Av. Vallarta #6503-48E      Daniel Sim Kogan                                        San Luis Potosi; Nayarit; MEXICO
Zapopan, Jalisco 45010      Clara Martinez
Mexico                      Joaquin Martinez               (FA.A01)  11-11-03       Av. Rafael Sanzio #150 Local 1 Zona D
                                                                                    Plaza Galerias, Residencial la Estancia
                                                                                    Zapopan, Jalisco, Mexico C.P. 45010

------------------------------------------------------------------------------------------------------------------------------------

APPLEMEX,                   Tomas Zaragoza Ito             (DA.A)    01-24-02       Chihuahua, MEXICO                6/07-26-04
    S.A. de C.V.            Enrique Zaragoza Ito
Av. Tecnologico No. 900-A
Fracc. El Crucero                                          (FA.A01)  04-10-00       Periferico De La Junentud #5708
Cd. Juarez, Chihuahua 32500                                                         Colonia La Cantera
Mexico                                                                              Chihuahua 31250, Mexico

                                                           (FA.A02)  01-24-02       Francisco L. Montejano #1066
                                                                                    Col. Libertad C.P. 21030
                                                                                    Mexicali, Baja California, Mexico

                                                           (FA.A03)  12-17-03       Blvd. Luis Donaldo Colosio Murrieta #462
                                                                                    C.P. 83200 Hermosillo, Sonora, Mexico

------------------------------------------------------------------------------------------------------------------------------------

APPLE NORTE,                Eduardo Orozco                                          Chihuahua, MEXICO
    S.A. de C.V.            Joaquin Martinez
Av. Technologico #900-A
Col. El Crucero
Cd. Juarez, Chihuahua C.P.                                 (FA.A1)   05-26-98       Avenida Tecnologico 1585
32500 Mexico                                                                        Colonia Partido Doblado
                                                                                    Cd. Juarez, Chihuahua, Mexico

                                                           (FA.A2)   04-11-02       Paseo Triunfo del la Republica 3333
                                                                                    Col. Monumental
                                                                                    Ad. Juarez, Chihuahua, Mexico

                                                           (FA.A3)   12-07-04       Teofilo Borunda #8681
                                                                                    Local Interior Restaurante #1
                                                                                    Centro Comercial Las Misiones
                                                                                    Col. Partido Iglesias
                                                                                    Cd. Juarez, Chihuahua, Mexico

------------------------------------------------------------------------------------------------------------------------------------

APPLE NORTH, INC.           Eddie G. Hittinger
99 New Unionville Rd.
Wallkill, NY 12589                                         (FA.A1)   03-11-92       Wappinger Plaza
                                                                                    1271 Route 9
                                                                                    Wappinger Falls, NY

                                                           (FA.A2)   08-10-93       194 Colonie Center Mall
                                                                                    Albany, NY

                                                           (FA.A3)   11-21-95       18 Park Avenue
                                                                                    Clifton Park, NY

------------------------------------------------------------------------------------------------------------------------------------

APPLE RESTAURANTS,          William F. Palmer              (DA.A)    02-01-89       GA                               32/10-31-06
    INC.                                                 Amended:    04-08-92
6620 McGinnis Ferry Rd.                                              07-31-92
Suite B, Building 12D                                                03-25-93
Duluth, GA 30097                                                     04-05-94
                                                                     12-02-00
                                                                     07-21-03

                                                           (FA.A1)   02-01-89       655 Georgia Highway 120
                                                                                    Lawrenceville, GA

                                                           (FA.A2)   10-01-89       2445 Mall Boulevard
                                                                                    Kennesaw, GA

                                                           (FA.A3)   10-15-90       1152 Old Salem Road
                                                                                    Conyers, GA

                                                           (FA.A4)   03-11-91       Perimeter Mall, Suite 2054
                                                           Closed:   03-31-99       4400 Ashford-Dunwoody Rd.
                                                                                    Atlanta, Georgia
                                                       (Replacement 01/24/00)       792 Glynn Street
                                                                                    Fayetteville, GA

                                                           (FA.A5)   11-25-91       826 Turner McCall Boulevard
                                                                                    Rome, GA

                                                           (FA.A6)   08-10-92       1705 Browns Bridge Road
                                                                                    Gainesville, GA

                                                           (FA.A7)   05-03-93       504 Lakeland Plaza
                                                                                    Cumming, GA

                                                           (FA.A8)   02-21-94       2728 Spring Road
                                                                                    Smyrna, GA

                                                           (FA.A9)   12-19-94       3676 Highway 138
                                                                                    Stockbridge, GA

                                                           (FA.A10)  03-21-95       2226 W. Broad Street
                                                                                    Athens, GA

                                                           (FA.A11)  05-08-95       1925 Highway 124
                                                                                    Snellville, GA

                                                           (FA.A12)  02-05-96       185 Cherokee Place
                                                                                    Cartersville, GA

                                                           (FA.A13)  06-17-96       971 Bullsboro Drive
                                                                                    Newnan, GA

                                                           (FA.A14)  02-24-97       1105 S. Park Street
                                                                                    Carrollton, GA

                                                           (FA.A15)  03-16-98       1421 Riverstone Pkwy.
                                                                                    Canton, GA

                                                           (FA.A16)  06-15-98       4210 Johns Creek Pkwy.
                                                                                    Suwanee, GA

                                                           (FA.A17)  08-10-98       125 Gwinco Blvd.
                                                                                    Suwanee, GA

                                                           (FA.A18)  02-08-99       1647 North Expressway
                                                                                    Griffin, GA

                                                           (FA.A19)  07-05-99       815 Industrial Boulevard
                                                                                    McDonough, GA

                                                           (FA.A20)  06-06-00       6915 Douglas Blvd.
                                                                                    Douglasville, GA

                                                           (FA.A21)  11-22-00       4685 Nelson Brogdon Blvd.
                                                                                    Buford, GA

                                                           (FA.A22)  05-03-01       2404 Dallas Highway
                                                                                    Marietta, GA

                                                           (FA.A23)  03-18-02       2945 Stonecrest Circle
                                                                                    Lithonia, GA

                                                           (FA.A24)  12-16-02       1524 Lafayette Parkway
                                                                                    LaGrange, GA

                                                           (FA.A25)  10-13-03       5176 Highway 278 N.W.
                                                                                    Covington, GA

                                                           (FA.A26)  12-08-03       550 Thornton Road
                                                                                    Lithia Springs, GA

                                                           (FA.A27)  05-31-04       105 E. Ridgeway Road
                                                                                    Commerce, GA

------------------------------------------------------------------------------------------------------------------------------------

APPLE RIVER                 Richard J. Fraser              (DA.A)    06-16-03       British Columbia, CANADA         3/06-01-05
    FOODS LTD               Lillian Valerie Meredith
12789 B--20th Avenue        Ellen Saklas & Co. Ltd
Surrey, British Columbia    Cmolik Enterprises Ltd
V4A 5Z8 Canada
                                                           (FA.A1)   06-16-03       2325 Ottawa Street
                                                                                    Port Coquitlam, B.C.

                                                           (FA.A2)   06-16-03       #145, 7155 Kingsway
                                                                                    Burnaby, B.C.

------------------------------------------------------------------------------------------------------------------------------------

APPLE SAUCE, INC.           W. Curtis Smith                (DA.A)    02-11-92       IN, OH                           27/10-31-04
741 Centre View Blvd.       James Paul Borke             Amended:    10-20-92
Suite 100                                                            08-25-94
Crestview Hills, KY 41017                                            10-05-94
                                                                     03-02-97
                                                                     12-02-00

                                                           (FA.A1)   11-03-92       650 W. Lincoln Highway
                                                                                    Schererville, IN

                                                           (FA.A2)   08-24-93       5788 Coventry Lane
                                                                                    Ft. Wayne, IN

                                                           (FA.A3)   12-21-93       4510 N. Clinton Street
                                                                                    Ft. Wayne, IN

                                                           (FA.A4)   11-15-94       4057 S. Franklin Street
                                                                                    Michigan City, IN

                                                           (FA.A5)   04-25-95       670 Morthland
                                                                                    Valparaiso, IN

                                                           (FA.A6)   07-04-95       6615 N. Main Street
                                                                                    Granger, IN

                                                           (FA.A7)   09-19-95       266 E. Alexis Road
                                                                                    Toledo, OH

                                                           (FA.A8)   11-07-95       3241 Interchange Drive
                                                                                    Elkhart, IN

                                                           (FA.A9)   12-05-95       531 Dussel Road
                                                                                    Maumee, OH

                                                           (FA.A10)  06-11-96       4702 Monroe Street
                                                                                    Toledo, OH

                                                           (FA.A11)  06-17-96       8425 Broadway
                                                                                    Merrillville, IN

                                                           (FA.A12)  07-30-96       3296 Elida Road
                                                                                    Lima, OH

                                                           (FA.A13)  09-10-97       6525 Lima Road
                                                                                    Ft. Wayne, IN

                                                           (FA.A14)  10-28-97       2531 Tiffan Avenue
                                                                                    Findlay, OH

                                                           (FA.A15)  11-25-97       1150 Ireland Road
                                                                                    South Bend, IN

                                                           (FA.A16)  12-09-97       330 Ridge Road
                                                                                    Munster, IN

                                                           (FA.A17)  07-14-98       2621 E. Center St.
                                                                                    Warsaw, IN

                                                           (FA.A18)  10-20-98       1807 Reith Blvd.
                                                                                    Goshen, IN

                                                           (FA.A19)  08-03-99       346 Hauenstein Road
                                                                                    Huntington, IN

                                                           (FA.A20)  10-26-99       3703 Portage Road
                                                                                    South Bend, IN

                                                           (FA.A21)  12-07-99       2225 N. Oak Road
                                                                                    Plymouth, IN

                                                           (FA.A22)  12-14-99       6211 US Hwy. 6
                                                                                    Portage, IN

                                                           (FA.A23)  07-04-00       2200 N. State Route 53
                                                                                    Freemont, OH

                                                           (FA.A24)  08-08-00       602 Fairview Blvd.
                                                                                    Kendallville, IN

                                                           (FA.A25)  10-31-00       507 Ley Drive
                                                                                    Auburn, IN

                                                           (FA.A26)  12-12-00       1003 N. Clinton Street
                                                                                    Defiance, OH

                                                           (FA.A27)  04-23-02       202 E. Jacob Avenue
                                                                                    Angola, IN

                                                           (FA.A28)  05-20-02       7340 Central Avenue
                                                                                    Toledo, OH

                                                           (FA.A29)  08-30-02       5410 Meijer Drive
                                                                                    Fort Wayne, IN

                                                           (FA.A30)  10-11-02       3007 Curtice Road
                                                                                    Northwood, OH

                                                           (FA.A31)  10-03-03       791 Indian Boundary Road
                                                                                    Chesterton, IN

                                                           (FA.A32)  11-13-03       4515 Lincoln Way East
                                                                                    Mishawaka, IN

                                                           (FA.A33)  11-15-04       2825 Glendale Ave.
                                                                                    Toledo, OH

                                                                                    FL

                                                           (FA.B1)   04-12-94       10135 Pines Boulevard
                                                                                    Pembroke Pines, FL

                                                           (FA.B2)   07-12-94       12719 W. Sunrise Boulevard
                                                                                    Sunrise, FL

                                                           (FA.B3)   02-15-95       1179 S. University Drive
                                                                                    Plantation, FL

                                                           (FA.B4)   09-12-95       2729 University Drive
                                                                                    Coral Springs, FL

                                                           (FA.B5)   10-10-96       9815 N.W. 41st Street
                                                                                    Miami, FL

                                                           (FA.B6)   04-01-02       20505 S. Dixie Highway
                                                                                    Miami, FL

                                                           (FA.B7)   06-17-04       33009 S. Dixie Highway
                                                                                    Florida City, FL

------------------------------------------------------------------------------------------------------------------------------------

APPLE SEED VENTURES         Steven L. Millard                                       Alberta, CANADA
312 Nairn Avenue            Tad A. Fugate
Winnipeg, Manitoba R2L OW9
Canada                                                     (FA.A1)   11-09-98       13006 50th Street
                                                                                    Edmonton, Alberta, Canada

                                                           (FA.A2)   09-11-99       50-D 5250 22nd Street
                                                                                    Red Deer, Alberta, Canada

------------------------------------------------------------------------------------------------------------------------------------

APPLESEED CORP.             Kansas Finance Co., Inc.       (DA.A)    11-01-04       Alberta, CANADA                  4/11-01-09
250 North Water, Ste. 300   David L. Murfin
Wichita, KS 67202
                                                          *(FA.A1)   11-01-04       388 Country Hill Blvd., Ste #707
                                                                                    Calgary, Alberta, Canada
*Acquired from Apple Seed Ventures
November 1, 2004.
                                                           (DA.B)    11-01-04       Manitoba, CANADA                 3/11-01-09

                                                         **(FA.B1)   11-01-04       2065 Pembina Highway
                                                                                    Winnipeg, Manitoba, Canada

                                                         **(FA.B2)   11-01-04       1150 Grant Avenue
                                                                                    Winnipeg, Manitoba, Canada

                                                         **(FA.B3)   11-01-04       1598 Regent Avenue
                                                                                    Winnipeg, Manitoba, Canada

**Acquired from Apple Seed II Investments, Ltd.          **(FA.B4)   11-01-04       1204 18th Street
November 1, 2004.                                                                   Brandon, Manitoba, Canada

------------------------------------------------------------------------------------------------------------------------------------

APPLE'S RESTAURANTES        Abraham Zoldan                 (DA.A)    04-30-03       ECUADOR                          4/02-29-08
DEL ECUADOR, CIA. LTDA.     Pedro Markovits
Av. 6, de Diciembre 5978    Jose Sperber
Casilla 17-17-661                                          (FA.A1)   04-30-03       Avenida Eloy Alfaro No. 10-16
Quito, Ecuador                                                                      Calle San Salvador
                                                                                    Quito, Ecuador

------------------------------------------------------------------------------------------------------------------------------------

APPLE-BAY EAST, INC.        Richard L. Winders                                      CA
1811 Santa Rita Rd.
Suite 215                                                  (FA.A1)   06-14-94       2263 South Shore Center
Pleasanton, CA 94566                                                                Alameda, CA

                                                           (FA.A2)   09-27-94       4301 N. 1st Street
                                                                                    Livermore, CA

                                                           (FA.A3)   01-08-96       24041 Southland Drive
                                                                                    Hayward, CA

                                                           (FA.A4)   12-17-96       2819 Ygnacio Valley Road
                                                                                    Walnut Creek, CA

                                                           (FA.A5)   07-28-97       1369 Fitzgerald Drive
                                                                                    Pinole, CA

                                                           (FA.A6)   08-05-98       2737 Hillcrest Ave.
                                                                                    Antioch, CA

                                                           (FA.A7)   01-06-99       17900 San Ramon Valley Road
                                                                                    San Ramon, CA

                                                           (FA.A8)   03-01-99       39139 Farwell Drive
                                                                                    Fremont, CA

                                                           (FA.A9)   05-02-00       4808 Dublin Blvd.
                                                                                    Dublin, CA

                                                           (FA.A10)  03-27-01       30980 Dyer Street
                                                                                    Union City, CA

------------------------------------------------------------------------------------------------------------------------------------

APPLE-METRO, INC.           Roy Raeburn                    (DA.C)    12-13-04       NY                               17/10-31-07
550 Mamaroneck Ave.         Zane Tankel
Harrison, NY 10528                                         (FA.A1)   10-25-94       Staten Island Mall
                                                                                    2655 Richmond Avenue
                                                                                    Staten Island, NY

                                                           (FA.A2)   06-06-95       640 E. Boston Post Road
                                                                                    Mamaroneck, NY

                                                           (FA.A3)   11-07-95       430 New Dorp Lane
                                                                                    Staten Island, NY

                                                           (FA.A4)   04-29-97       185 North Bedford Road
                                                                                    Mt. Kisco, NY

                                                           (FA.A5)   11-18-97       1 Mall Walk West
                                                                                    Yonkers, NY

                                                           (FA.A6)   04-21-98       1451 Richmond Ave.
                                                                                    Staten Island, NY

                                                           (FA.A7)   11-17-98       3127 E. Main St.
                                                                                    Mohegan Lake, NY

                                                           (FA.A8)   04-13-99       221 Route 59
                                                                                    Airmont, NY

                                                           (FA.A9)   07-27-99       35 LeCount Place
                                                                                    New Rochelle, NY

                                                           (FA.A10)  12-07-99       2276 Bartow Avenue
                                                                                    Bronx, NY

                                                           (FA.A11)  03-21-00       234 W. 42nd Street
                                                                                    New York, NY

                                                           (FA.A12)  06-13-00       18 Saw Mill River Road
                                                                                    Hawthorne, NY

                                                           (FA.A13)  06-27-00       102 N. End Avenue
                                                                                    New York, NY

                                                           (FA.A14)  11-26-02       395 Tarrytown Road
                                                                                    White Plains, NY

                                                           (FA.A15)  10-13-03       205 West 50th Street
                                                                                    New York, NY

                                                           (FA.A16)  10-29-03       27 Mamaroneck Ave.
                                                                                    White Plains, NY

                                                           (FA.A17)  06-16-04       76 W. 225th Street
                                                                                    New York, NY

                                                           (DA.D)    12-13-04       NY                               9/10-31-07

                                                           (FA.B01)  02-15-01       213-29 26th Avenue
                                                                                    Bayside, NY

                                                           (FA.B02)  02-15-01       61-48 188th Street
                                                                                    Fresh Meadows, NY

                                                           (FA.B03)  05-14-02       2505 Emmons Avenue
                                                                                    Brooklyn, NY

                                                           (FA.B04)  08-22-02       395 Flatbush Ave. Ext.
                                                                                    Brooklyn, NY

                                                           (FA.B05)  06-10-03       95-25 Queens Blvd.
                                                                                    Queens, NY

                                                           (FA.B06)  08-30-04       90-15 Queens Blvd.
                                                                                    Elmhurst, NY

------------------------------------------------------------------------------------------------------------------------------------

APPLEBAY                    Leonard E. Rohde               (DA.B1)   08-16-02       CA                               6/06-01-05
FOODS, INC.                 Beverly A. Rohde              Amended:   12-07-04
100 W. El Camino Real       Diann Banaszek
Suite 76                                                   (FA.A1)   12-19-95       2250 Santa Rosa Avenue
Mountain View, CA  94040                                                            Santa Rosa, CA

                                                           (FA.A2)   06-07-96       5301 Old Redwood Hwy.
                                                                                    Petaluma, CA

                                                           (FA.A3)   02-14-00       3050 Northgate Mall
                                                                                    San Rafael, CA

                                                           (FA.A4)   12-31-00       885 Hopper Avenue
                                                                                    Santa Rosa, CA

                                                           (FA.B1)   08-19-02       195 Soscol Avenue
                                                                                    Napa, CA

------------------------------------------------------------------------------------------------------------------------------------

APPLEILLINOIS, L.L.C.       J. Timothy Brugh                                        IL
741 Centre View Blvd.       James P. Borke
Suite 100                   Curtis J. Smith
Crestview Hills, KY 41017                                  (FA.A1)   11-18-98       354 W. Army Trail Rd.
                                                                                    Bloomingdale, IL

                                                           (FA.A2)   11-18-98       60 Waukegan Road
                                                            Closed   01/18/04       Deerfield, IL
                                                       (Replacement 08-17-04)       1719 River Oaks Dr.
                                                                                    Calumet City, IL

                                                           (FA.A3)   11-18-98       999 Elmhurst Road
                                                                                    Mt. Prospect, IL

                                                           (FA.A4)   11-18-98       880 S. Barrington Rd.
                                                                                    Steamwood, IL

                                                           (FA.A5)   11-18-98       9380 Joliet Road
                                                                                    Hodgkins, IL

                                                           (FA.A6)   11-18-98       5690 Northwest Hwy.
                                                                                    Crystal Lake, IL

                                                           (FA.A7)   11-18-98       4937 W. Cal-Sag Road
                                                                                    Crestwood, IL

                                                           (FA.A8)   11-18-98       1040 N. Kenzie
                                                                                    Bradley, IL

                                                           (FA.A9)   11-18-98       2411 Sycamore Road
                                                                                    DeKalb, IL

                                                           (FA.A10)  11-18-98       1296 W. Boughton Rd.
                                                                                    Bolingbrook, IL

                                                           (FA.A11)  11-18-98       125 S. Randall Road
                                                                                    Elgin, IL

                                                           (FA.A12)  11-18-98       2795 Plainfield Road
                                                                                    Joliet, IL

                                                           (FA.A13)  11-18-98       1690 S. Randall Road
                                                                                    Geneva, IL

                                                           (FA.A14)  11-18-98       6447 Grand Avenue
                                                                                    Gurnee, IL

                                                           (FA.A15)  11-18-98       1700 N. Richmond Rd.
                                                                                    McHenry, IL

                                                           (FA.A16)  11-18-98       251 N. Randall Rd.
                                                                                    Lake in the Hills, IL

                                                           (FA.A17)  11-18-98       16200 S. Harlem Ave.
                                                                                    Tinley Park, IL

                                                           (FA.A18)  11-18-98       17575 Halsted Avenue
                                                                                    Homewood, IL

                                                           (FA.A19)  11-18-98       741 E. Dundee
                                                                                    Palatine, IL

                                                           (FA.A20)  11-18-98       400 Town Center
                                                                                    Matteson, IL

                                                           (FA.A21)  11-18-98       449 S. Route 59
                                                                                    Aurora, IL

                                                           (FA.A22)  11-18-98       6656 W. Grand Ave.
                                                                                    Chicago, IL

                                                           (FA.A23)  11-18-98       418 E. Rollins Rd.
                                                                                    Round Lake Beach, IL

                                                           (FA.A24)  07-18-00       350 US Route 30 Bypass
                                                                                    Montgomery, IL

                                                           (FA.A25)  02-14-01       1507 36th Street
                                                                                    Peru, IL

                                                           (FA.A26)  08-07-01       2015 Sheridan Road
                                                                                    Zion, IL

                                                           (FA.A27)  11-06-02       1407 W. Lake Street
                                                                                    Addison, IL

                                                           (FA.A28)  07-26-02       18 S. Roselle Road
                                                                                    Schaumburg, IL

                                                           (FA.A29)  06-30-03       19826 S. LaGrange Road
                                                                                    Mokena, IL

                                                           (FA.A30)  08-19-03       472 N. Weber Road
                                                                                    Romeoville, IL

                                                           (FA.A31)  11-10-03       2401 W. 95th Street
                                                                                    Evergreen Park, IL

------------------------------------------------------------------------------------------------------------------------------------

APPLEJAM, INC.              Frank DeAngelo                 (DA.A)    08-01-88       AL, FL, GA                       12/10-01-00
P.O. Box 956308                                          Amended:    11-18-91
Duluth, GA 30096                                                     08-20-93
                                                                     03-10-94
                                                                     10-12-94
                                                                     10-01-96
                                                                     11-20-97
                                                                     12-02-00

                                                           (FA.A1)   12-01-88       1170 Appalachee Parkway
                                                                                    Tallahassee, FL

                                                           (FA.A2)   02-14-89       1400 Village Square Blvd.
                                                                                    Tallahassee, FL

                                                           (FA.A3)   04-17-90       637 Westover Boulevard
                                                                                    Albany, GA

                                                           (FA.A4)   06-25-91       678 W. 23rd Street
                                                                                    Panama City, FL

                                                           (FA.A5)   12-08-92       3050 Ross Clark Circle,
                                                                                    S.W. Dothan, AL

                                                           (FA.A6)   05-10-94       1301 S. Augustine Road
                                                                                    Valdosta, GA

                                                           (FA.A7)   08-23-94       1005 N.W. 13th Street
                                                                                    Gainesville, FL

                                                           (FA.A8)   05-21-96       1401 Capital Circle, N.W.
                                                                                    Tallahassee, FL

                                                           (FA.A9)   09-21-98       808 West 7th Street
                                                                                    Tifton, GA

                                                           (FA.A10)  02-09-99       600 N. Tyndall Parkway
                                                                                    Callaway, FL

                                                           (FA.A11)  03-07-99       10071 Middle Beach Road
                                                                                    Panama City Beach, FL

                                                           (FA.A12)  12-14-99       421 East By-Pass NE
                                                                                    Moultrie, GA

                                                           (FA.A13)  05-23-00       414 US Highway 231 South
                                                                                    Ozark, AL

                                                           (FA.A14)  01/21/03       13765 Highway 19 South
                                                                                    Thomasville, GA

                                                           (FA.A15)  11-13-03       3256 Inner Perimeter Rd.
                                                                                    Valdosta, GA

                                                           (DA.B)    01-15-92       TX                               12/10-31-04
                                                         Amended:    06-24-93
                                                                     02-28-95
                                                                     02-12-96
                                                                     12-02-00
                                                                     03/06/03

                                                           (FA.B1)   07-19-93       5809 Loop 410 Northwest
                                                                                    San Antonio, TX

                                                           (FA.B2)   04-12-94       97 Loop 410 Northeast
                                                                                    San Antonio, TX

                                                           (FA.B3)   09-19-95       995 I-35
                                                                                    New Braunfels, TX

                                                           (FA.B4)   03-18-97       7880 Interstate Hwy. 35 N.
                                                                                    San Antonio, TX

                                                           (FA.B5)   11-24-97       8224 Fredericksburg
                                                                                    San Antonio, TX

                                                           (FA.B6)   08-26-99       1511 S.W. Military Drive
                                                                                    San Antonio, TX

                                                           (FA.B7)   06-06-00       210 Springtown Way
                                                                                    San Marcos, TX

                                                           (FA.B8)   08-07-01       2205 Avenue F, Suite F-16
                                                                                    Del Rio, TX

                                                           (FA.B9)   09-16-03       1305 N. FM 1604 West
                                                                                    San Antonio, TX

                                                           (FA.B10)  10-13-03       405 Bibb Avenue
                                                                                    Eagle Pass, TX

                                                           (FA.B11)  09-16-03       11605 W. Loop 1604 North
                                                                                    San Antonio, TX

                                                           (FA.B12)  11-15-04       3060 E. Main St.
                                                                                    Uvalde, TX

------------------------------------------------------------------------------------------------------------------------------------

APPLESHORE                  Robert B. Troup, Jr.           (DA.A)    01-10-03       Ontario, CANADA                  5/10/01/07
    RESTAURANTS INC.        Kenneth S. Troup
3260 Odessa Drive           Brian Moore
Tecumseh, Ontario           Paul Moore
Canada N8N 2M1                                             (FA.A1)   10-06-03       2250 Division Road
                                                                                    Windsor, Ontario

                                                           (FA.A2)   03-22-04       1555 Talbot Road, Unit 204
                                                                                    LaSalle, Ontario

------------------------------------------------------------------------------------------------------------------------------------

APPLETOWN, S.A.             Erwin Giovanni Pezzarossi      (DA.A)    10-28-03       GUATEMALA                        3/06-30-07
2A Avenida 3-48 Zona 7           Reyes
Colonia Landivar            Erwin Pezzarossi Figueroa
Guatemala City, Guatemala

------------------------------------------------------------------------------------------------------------------------------------

ARABIAN                     Saudi Economic &                                        SAUDI ARABIA
ENTERTAINMENT               Development Company, Ltd.
COMPANY LIMITED
P.O. Box 4384                                              (FA.A1)   01-18-03       Al Andalus Street
Jeddah 21491                                                                        Jeddah, Saudi Arabia
Kingdom of Saudi Arabia
                                                           (FA.A2)   08-06-04       Prince Sultan Street
                                                                                    Jeddah, Saudi Arabia

------------------------------------------------------------------------------------------------------------------------------------

B.T. WOODLIPP, INC.         Larry Brown                    (DA.B)    04-27-04       PA, WV                           21/10-31-07
Towne Centre Offices        Apple Pennsylvania LLC
1789 S. Braddock Avenue     Gregory Flynn
Suite 340                                                  (FA.A1)   06-11-90       Scott Towne Center
Pittsburgh, PA 15218                                                                2101 Greentree Road
                                                                                    Pittsburgh, PA

                                                           (FA.A2)   05-28-91       North Hills Village Mall
                                                                                    4801 McKnight Road
                                                                                    Pittsburgh, PA

                                                           (FA.A3)   11-12-91       Edgewood Towne Centre
                                                                                    1601 S. Braddock Avenue
                                                                                    Pittsburgh, PA

                                                           (FA.A4)   08-09-93       2045 Lebanon Church Road
                                                                                    West Mifflin, PA

                                                           (FA.A5)   01-10-94       4039 Washington Road
                                                                                    McMurray, PA

                                                           (FA.A6)   10-21-96       425 Galleria Drive
                                                                                    Johnstown, PA

                                                           (FA.A7)   01-13-97       3440 William Penn Highway
                                                                                    Pittsburgh, PA

                                                           (FA.A8)   12-08-97       1065 Van Voorhis Road
                                                                                    Morgantown, WV

                                                           (FA.A9)   01-12-98       110 Logan Valley Road
                                                                                    Altoona, PA

                                                           (FA.A10)  11-13-00       1004 Trinity Circle
                                                                                    Washington, PA

                                                           (FA.A11)  02-15-01       6570 Steubenville Pike
                                                                                    Robinson Township, PA

                                                           (FA.A12)  11-01-01       1685 Route 228
                                                                                    Cranberry, PA

                                                           (FA.A13)  11-26-02       12 Colonnade Way
                                                                                    State College, PA

------------------------------------------------------------------------------------------------------------------------------------

CA ONE SERVICES, INC.       Jack Onyett                                                                              No Development
6033 W. Century Blvd.                                      (FA.A1)   08-07-98       2500 Airport Drive                   Rights
Suite 418                                                                           Ontario, CA
Los Angeles, CA 90045

------------------------------------------------------------------------------------------------------------------------------------

CAFE VENTURES, INC.         William F. Palmer                        04-11-83       GA                               No Additional
6620 McGinnis Ferry Road                                            (Employment                                       Development
Suite B, Building 12D                                                Agreement)                                         Rights
Duluth, GA 30097
                                                           (FA.A1)   10-01-85       475 Franklin Road
                                                                                    Marietta, GA

                                                           (FA.A2)   05-12-86       2095 Pleasant Hill
                                                                                    Duluth, GA

                                                           (FA.A3)   07-18-87       11070 Alpharetta
                                                                                    Roswell, GA

                                                           (FA.A4)   05-26-88       5200 Highway 78
                                                                                    Stone Mountain, GA

                                                           (FA.A5)   07-21-03       4705 Memorial Dr.
                                                                                    Decatur, GA

                                                           (FA.A6)   07-21-03       6649 Roswell Road
                                                                                    Atlanta, GA

                                                           (FA.A7)   07-21-03       6608 Tara Blvd.
                                                                                    Jonesboro, GA

                                                           (FA.A8)   07-21-03       3140 Johnson's Ferry
                                                                                    Marietta, GA

                                                           (FA.A9)   07-21-03       7190 Jimmy Carter Blvd.
                                                                                    Norcross, GA

                                                           (FA.A10)  07-21-03       2050 Lawrenceville Hwy.
                                                                                    Decatur, GA

                                                           (FA.A11)  07-21-03       4353 Lawrenceville Hwy.
                                                                                    Tucker, GA

                                                           (FA.A12)  07-21-03       3690 Cascade Road
                                                                                    Atlanta, GA

------------------------------------------------------------------------------------------------------------------------------------

CALABEE'S, INC.             John R. Bifone                 (DA.B)    09-16-03       CA                               14/10-31-07
565 W. Lambert Road         John R. Bifone, Jr.
Suite C
Brea, CA 92821-3121                                        (FA.A1)   08-10-93       674 W. Arrow Highway
                                                                                    San Dimas, CA

                                                           (FA.A2)   10-31-94       300 S. California
                                                                                    West Covina, CA

                                                           (FA.A3)   09-17-96       502 W. Huntington Drive
                                                                                    Monrovia, CA

                                                           (FA.A4)   12-16-96       9241 Monte Vista Avenue
                                                                                    Montclair, CA

                                                           (FA.A5)   03-17-03       21625 E. Valley Blvd.
                                                                                    Walnut, CA

                                                           (FA.B01)  11-21-03       21 East Main Street
                                                                                    Alhambra, CA

                                                           (FA.B02)  04-14-04       5701 N. Rosemead Blvd.
                                                                                    Temple City, CA

------------------------------------------------------------------------------------------------------------------------------------

CASUAL RESTAURANT           Franklin W. Carson                                      FL
CONCEPTS, INC.
Tampa Bay Marina Center                                    (FA.A1)   01-23-90       5110 East Bay Drive
205 S. Hoover St., #305                                                             Clearwater, FL
Tampa, FL 33609
                                                           (FA.A2)   05-15-90       30180 U.S. Highway 19 N.
                                                                                    Clearwater, FL

                                                           (DA.B)    08-11-92       FL                               24/10-31-04
                                                         Amended:    05-14-93
                                                                     11-15-93
                                                                     02-02-94
                                                                     08-03-94
                                                                     02-28-95
                                                                     03-01-97
                                                                     07-30-97
                                                                     12-02-00

                                                           (FA.B1)   06-07-93       5779 E. Fowler Avenue
                                                                                    Temple Terrace, FL

                                                           (FA.B2)   02-02-94       4301 Cortez Road
                                                                                    Bradenton, FL

                                                           (FA.B3)   01-16-95       4700 4th Street, North
                                                                                    St. Petersburg, FL

                                                           (FA.B4)   07-03-95       10911 Starkey Road
                                                                                    Largo, FL

                                                           (FA.B5)   06-18-96       3255 University Pkwy.
                                                                                    Bradenton, FL

                                                           (FA.B6)   06-18-96       3702 W. McKay Avenue, S.
                                                           Closed:   08-23-99       Tampa, FL

                                                           (FA.B7)   04-14-97       829 Providence Road
                                                                                    Brandon, FL

                                                           (FA.B8)   07-21-97       4835 S. Florida Avenue
                                                                                    Lakeland, FL

                                                           (FA.B9)   09-29-97       1465 McMullen Booth Road
                                                                                    Clearwater, FL

                                                           (FA.B10)  03-16-98       8537 Little Road
                                                                                    New Port Richey, FL

                                                           (FA.B11)  07-20-98       4651 Commercial Way
                                                                                    Spring Hill, FL

                                                           (FA.B12)  10-19-98       15090 N. Dale Mabry Hwy.
                                                                                    Carrollwood, FL

                                                           (FA.B13)  02-15-99       201 Cypress Garden Boulevard
                                                                                    Winter Haven, FL

                                                           (FA.B14)  04-19-99       10606 Sheldon Road
                                                                                    Tampa, FL

                                                           (FA.B15)  12-13-99       4000 Park Boulevard
                                                                                    Pinellas Park, FL

                                                           (FA.B16)  03-27-00       1901 W. Main St.
                                                                                    Inverness, FL

                                                           (FA.B17)  05-15-00       230 Arteva Drive
                                                                                    Lakeland, FL

                                                           (FA.B18)  06-06-00       28422 State Road 54
                                                                                    Wesley Chapel, FL

                                                           (FA.B19)  09-18-00       7157 State Road 70
                                                                                    Bradenton, FL

                                                           (FA.B20)  06-18-01       200 N. Suncoast Blvd.
                                                                                    Crystal River, FL

                                                           (FA.B21)  11-09-01       1204 Townsgate Court
                                                                                    Plant City, FL

                                                           (FA.B22)  12-17-01       20090 Cortez Blvd.
                                                                                    Brooksville, FL

                                                           (FA.B23)  02-03-03       5908 18th Street East
                                                                                    Ellenton, FL

                                                           (FA.B24)  06-30-03       4638 SR 64 East
                                                                                    Bradenton, FL

                                                           (FA.B25)  12-15-03       4016 Tampa Road
                                                                                    Oldsmar, FL

                                                           (FA.B26)  07-12-04       3920 W. Hillsborough Ave.
                                                                                    Tampa, FL

------------------------------------------------------------------------------------------------------------------------------------

C.J.K. ASSOCIATES, LLC      Christian J. Knox              (DA.A)    08-01-98       CA                               23/10-31-07
633 E. Victor Road, Suite E Michael Pettit               Amended:    12-02-00
Lodi, CA 95240              David Knox                   Amended:    08-30-04
                            Todd Knox
                                                           (FA.A1)   12-19-94       311 Lake Merced
                                                           Closed:   11-04-98       Daly City, CA

                                                           (FA.A2)   03-15-94       1041 Admiral Callaghan Lane
                                                                                    Vallejo, CA

                                                           (FA.A3)   07-26-94       9105 E. Stockton Boulevard
                                                                                    Elk Grove, CA

                                                           (FA.A4)   11-08-94       2170 Golden Centre Lane
                                                                                    Gold River, CA

                                                           (FA.A5)   04-04-95       160 Nut Tree Parkway
                                                                                    Vacaville, CA

                                                           (FA.A6)   10-02-95       2442 N. Kettleman Lane
                                                                                    Lodi, CA

                                                           (FA.A7)   08-18-97       6700 Stanford Ranch Road
                                                                                    Roseville, CA

                                                           (FA.A8)   12-08-97       2659 W. March Lane
                                                                                    Stockton, CA

                                                           (FA.A9)   08-24-98       400 Iron Point Road
                                                                                    Folsom, CA

                                                           (FA.A10)  11-16-98       3601 Truxel
                                                                                    Sacramento, CA

                                                           (FA.A11)  11-09-99       2024 Arden Way
                                                                                    Sacramento, CA

                                                           (FA.A12)  12-11-00       1350 Travis Road
                                                                                    Fairfield, CA

                                                           (FA.A13)  03-05-01       2500 Bell Road
                                                                                    Auburn, CA

                                                           (FA.A14)  11-01-01       1000 Tharp Road
                                                                                    Yuba City, CA

                                                           (FA.A15)  07-01-02       1715 Research Drive
                                                                                    Davis, CA

                                                           (FA.A16)  11-13-02       1790 E. Main Street
                                                                                    Woodland, CA

                                                           (FA.A17)  07-12-04       8620 Sierra College Blvd.
                                                                                    Roseville, CA

                                                           (FA.A18)  08-17-04       3281 Coach Lane
                                                                                    Cameron Park, CA

                                                           (FA.A19)  09-14-04       5113 Business Center Drive
                                                                                    Fairfield, CA

------------------------------------------------------------------------------------------------------------------------------------

COMERCIAL E                 Eduardo E. Kraizel             (DA.A)    04-12-04       CHILE                            6/3-31-10
    INDUSTRIAL COIN,        Pedro C. Strauss
    S.A. de C.V.            Jorge A. Steiner
Luis Rodriguez Velasco      Pier A. Zaccaria
No. 4712 of-2
Santiago, Chile

------------------------------------------------------------------------------------------------------------------------------------

CONCORD                     Lawrence S. Bird               (DA.A)    07-01-91       KS, MO, NE                       13/10-31-06
    HOSPITALITY, INC.                                    Amended:    07-05-91
1701 Windhoek Drive                                                  11-27-94
P.O. Box 6212                                                        01-31-95
Lincoln, NE 68516                                                    09-01-95
                                                                     09-01-97
                                                                     12-02-00
                                                                     12-03-01
                                                                     06-02-03

                                                           (FA.A1)   04-07-92       100 Manhattan Town Center
                                                                                    3rd & Poyntz, Suite P-5
                                                                                    Manhattan, KS

                                                           (FA.A2)   06-03-92       5928 S.W. 17th Street
                                                                                    Topeka, KS

                                                           (FA.A3)   04-20-93       3730 Village Drive
                                                                                    Lincoln, NE

                                                           (FA.A4)   08-09-94       4004 Frederick Boulevard
                                                                                    St. Joseph, MO

                                                           (FA.A5)   08-15-95       102 Platte Oasis Parkway
                                                                                    North Platte, NE

                                                           (FA.A6)   07-30-96       6100 O Street
                                                                                    Lincoln, NE

                                                           (FA.A7)   09-22-98       2901 Eaglecrest Dr.
                                                                                    Emporia, KS

                                                           (FA.A8)   08-02-99       3951 North 27th
                                                                                    Lincoln, NE

                                                           (FA.A9)   12-14-99       721 Diers Avenue
                                                                                    Grand Island, NE

                                                           (FA.A10)  06-20-00       1133 Q Street
                                                                                    Lincoln, NE

                                                           (FA.A11)  03-26-01       4619 S. Lincoln Ave.
                                                                                    York, NE

                                                           (FA.A12)  07-01-02       5605 2nd Avenue
                                                                                    Kearney, NE

                                                           (FA.A13)  12-17-02       328 East 23rd Street
                                                                                    Columbus, NE

                                                           (FA.A14)  11-18-03       2919 S. Main St.
                                                                                    Maryville, MO

                                                           (DA.B)    09-07-93       OK, TX                           9/10-31-06

                                                         Amended:    09-01-94
                                                                     11-27-94
                                                                     11-29-95
                                                                     09-30-96
                                                         Amended:    10-01-96
                                                                     12-02-00
                                                                     12-03-01
                                                                     01-21-03
                                                                     06-02-03
                                                                     12-01-03
                                                                     10-19-04

                                                           (FA.B1)   04-22-94       2714 Soncy Road
                                                                                    Amarillo, TX

                                                           (FA.B2)   05-27-94       4025 S. Loop 289
                                                                                    Lubbock, TX

                                                           (FA.B3)   10-16-95       2911 Kemp Boulevard
                                                                                    Wichita Falls, TX

                                                           (FA.B4)   09-16-96       6211 N.W. Cache Road
                                                                                    Lawton, OK

                                                           (FA.B5)   11-10-98       2680 W. Broadway
                                                                                    Ardmore, OK

                                                           (FA.B6)   08-31-04       5630 W. Amarillo Blvd.
                                                                                    Amarillo, TX

                                                           (FA.B7)   10-11-04       6501 4th Street
                                                                  (OPEN 2005)       Lubbock, TX

                                                           (DA.C)    10-25-95       NE, WY                           4/10-31-04
                                                         Amended:    07-01-97
                                                                     12-02-00
                                                                     12-03-01
                                                                     06-02-03

                                                           (FA.C1)   08-03-94       2621 5th Avenue
                                                                                    Scottsbluff, NE

                                                           (FA.C2)   10-22-96       3209 Grand Avenue
                                                                                    Laramie, WY

                                                           (FA.C3)   08-16-99       359 Miracle
                                                                                    Evansville, WY

                                                           (FA.C4)   07-10-01       1927 Cliff Davis Drive
                                                                                    Gillette, WY

                                                           (FA.C5)   06-14-04       2491 Foothill Blvd.
                                                                                    Rock Springs, WY

                                                           (DA.D)    12-03-01       FL, AL, MS                       14/10-31-06
                                                         Amended:    06-02-03
                                                                     12-01-03

                                                           (FA.D1)   04-30-85       5760 Airport Boulevard
                                                                                    Mobile, AL

                                                           (FA.D2)   03-31-86       5091 Bayou Boulevard
                                                                                    Pensacola, FL

                                                           (FA.D3)   08-15-88       330 Mary Ester Cutoff
                                                                                    Mary Ester, FL

                                                           (FA.D4)   01-24-91       8670 Hwy. 98 West
                                                                                    Destin, FL

                                                           (FA.D5)   12-06-93       4940 Government Boulevard
                                                                                    Mobile, AL

                                                           (FA.D6)   07-10-95       165 E. Nine Mile Road
                                                                                    Pensacola, FL

                                                           (FA.D7)   11-15-99       2409 S. McKenzie Street
                                                                                    Foley, AL 36535

                                                           (FA.D8)   11-06-00       1601 Bienville Blvd.
                                                                                    Ocean Springs, MS

                                                           (FA.D9)   11-13-00       215 Rasberry Road
                                                                                    Crestview, FL

                                                           (DA.E)    06-02-03       TX                               8/12-31-06

                                                           (FA.E1)   06-02-03       514 E. Expressway 83
                                                                                    McAllen, TX

                                                           (FA.E2)   06-02-03       4601 N. 10th Street N.
                                                                                    McAllen, TX

                                                           (FA.E3)   06-02-03       7601 San Dario Ave.
                                                                                    Laredo, TX

                                                           (FA.E4)   06-02-03       1519 W. Harrison
                                                                                    Harlingen, TX

                                                           (FA.E5)   06-02-03       6691 S. Padre Island Drive
                                                                                    Corpus Christi, TX

------------------------------------------------------------------------------------------------------------------------------------

DELAWARE VALLEY             Harry T. Rose                  (DA.A)    12-13-99       PA                               30/12-31-06
    ROSE, L.P.                                           Amended:    12-02-00
826 Newtown Yardley Road                                             05-10-02
Suite 200                                                            12-24-03
Newtown, PA 18940
                                                           (FA.A1)   12-13-99       Catasaqua Road & Route 22
                                                                                    Bethlehem, PA

                                                           (FA.A2)   12-13-99       470 West Lincoln Highway
                                                                                    Exton, PA

                                                           (FA.A3)   12-13-99       9142 Roosevelt Blvd.
                                                                                    Philadelphia, PA

                                                           (FA.A4)   12-13-99       1905 Ridgewood
                                                                                    Wyomissing, PA

                                                           (FA.A5)   12-13-99       1063 East Street Road
                                                                                    Upper Southampton, PA

                                                           (FA.A6)   12-13-99       555 S. Trooper Road
                                                                                    Norristown, PA

                                                           (FA.A7)   12-13-99       323 Old York Road
                                                                                    Jenkintown, PA

                                                           (FA.A8)   12-13-99       2700 DeKalb Pike
                                                                                    East Norriton, PA

                                                           (FA.A9)   12-13-99       145 Northwest End Boulevard
                                                                                    Quakertown, PA

                                                           (FA.A10)  12-13-99       7650 City Line
                                                                                    Philadelphia, PA

                                                           (FA.A11)  12-13-99       2333 W. Main Street
                                                                                    Lansdale, PA

                                                           (FA.A12)  12-13-99       833 N. State Street
                                                                                    Pottstown, PA

                                                           (FA.A13)  11-09-00       3219 Street Road
                                                                                    Bensalem, PA

                                                           (FA.A14)  12-12-00       1281 Knapp Road
                                                                                    North Wales, PA

                                                           (FA.A15)  05-22-01       7150 Hamilton Blvd.
                                                                                    Trexlertown, PA

                                                           (FA.A16)  10-16-01       815 E. Baltimore Pike
                                                                                    Building 3
                                                                                    Kennett Square, PA

                                                           (FA.A17)  06-12-02       320 MacDade Boulevard
                                                                                    Folsom, PA

                                                           (FA.A18)  10-11-02       1510 Cedar Crest Blvd.
                                                                                    Allentown, PA

                                                           (FA.A19)  06-30-03       3702 Easton-Nazareth Hwy.
                                                                                    Easton, PA

                                                           (FA.A20)  06-28-04       70 Buckwalter Road
                                                                                    Limerick, PA

------------------------------------------------------------------------------------------------------------------------------------

DELTA BLUFF, LLC*           Harold Jordan
35 Union Avenue             James L. Hudson
Suite 301                   Bridget Chisholm
Memphis, TN 38103                                          (FA.A1)   10-26-98       2114 Union Ave.
                                                            CLOSED   09-27-04       Memphis, TN

                                                           (FA.A2)   10-26-98       6025 Winchester Rd.
                                                            CLOSED   09-27-04       Memphis, TN

                                                           (FA.A3)   10-26-98       4835 American Way
                                                            CLOSED   08-03-03       Memphis, TN

                                                           (FA.A4)   10-26-98       2890 Bartlett Road
                                                            CLOSED   09-27-04       Bartlett, TN

                                                           (FA.A5)   10-26-98       3448 Poplar Ave.
                                                            CLOSED   09-27-04       Memphis, TN

                                                           (FA.A6)   10-26-98       584 Carriage House Dr.
                                                            CLOSED   09-27-04       Jackson, TN

                                                           (FA.A7)   10-26-98       1106 Germantown Pkwy.
                                                            CLOSED   09-27-04       Cordova, TN

                                                           (FA.A8)   10-26-98       6482 Poplar Avenue
                                                            CLOSED   07-11-04       Memphis, TN

                                                           (FA.A9)   10-26-98       710 DeSoto Cove
                                                            CLOSED   09-27-04       Horn Lake, MS

                                                           (FA.A10)  10-26-98       929 Poplar
                                                             CLOSED  09-27-04       Collierville, TN

                                                           (FA.A11)  10-26-98       3954 Austin Peay Hwy.
                                                             CLOSED  09-27-04       Memphis, TN

                                                           (FA.A12)  10-26-98       2700 Lake Road
                                                             CLOSED  09-27-04       Dyersburg, TN

                                                           (FA.A13)  10-26-98       7515 Goodman Road
                                                             CLOSED  09-27-04       Olive Branch, MS

                                                           (FA.A14)  06-08-01       1931 W. Jackson Ave.
                                                             CLOSED  09-27-04       Oxford, MS

*Delta Bluff, L.L.C. ceased to do business as
an Applebee's Neighborhood Grill & Bar
Franchisee on September 27, 2004.

------------------------------------------------------------------------------------------------------------------------------------

EHI REALTY, INC.            Edward W. Doherty              (DA.A)    08-30-91       NJ                               26/10-31-07
7 Pearl Court               William A. Johnson           Amended:    12-10-92
Allendale, NJ 07401                                                  07-31-93
                                                                     08-03-94
                                                                     07-01-97
                                                                     12-02-00
                                                                     10-25-04

                                                           (FA.A1)   10-26-93       1282 Centennial Avenue
                                                                                    Piscataway, NJ

                                                           (FA.A2)   12-07-93       14 Park Road
                                                                                    Tinton Falls, NJ

                                                           (FA.A3)   11-09-94       Fashion Center Mall
                                                                                    17 North & Ridgewood East
                                                                                    Paramus, NJ

                                                           (FA.A4)   06-13-95       1599 Route 22, West
                                                                                    Watchung, NJ

                                                           (FA.A5)   11-21-95       52 Brick Plaza
                                                                                    Brick, NJ

                                                           (FA.A6)   04-16-96       465 Rt. 46 West
                                                                                    Totowa, NJ

                                                           (FA.A7)   11-12-96       251 Woodbridge Ctr. Drive
                                                                                    Woodbridge, NJ

                                                           (FA.A8)   08-19-97       112 Eisenhower Parkway
                                                                                    Livingston, NJ

                                                           (FA.A9)   08-09-96       1057 Route 46 East
                                                                                    Parsippany, NJ

                                                           (FA.A10)  02-16-99       Ocean County Mall
                                                                                    1201 Hooper Avenue
                                                                                    Toms River, NJ

                                                           (FA.A11)  04-14-99       375 Route 3 East
                                                                                    Clifton, NJ

                                                           (FA.A12)  06-29-99       Manalapan Epicentre
                                                                                    Route 9 & Symmes Road
                                                                                    Manalapan, NJ

                                                           (FA.A13)  08-27-99       640 Promenade Blvd.
                                                                                    Bridgewater, NJ

                                                           (FA.A14)  11-16-99       1045 Rt. 1 South
                                                                                    Edison, NJ

                                                           (FA.A15)  02-13-01       324 Ryders Lane
                                                                                    Milltown, NJ

                                                           (FA.A16)  05-03-01       671 West Edger Road
                                                                                    Linden, NJ

                                                           (FA.A17)  06-27-01       205 Route 72 West
                                                                                    Manahawkin, NJ

                                                           (FA.A18)  11-01-01       4721 U.S. Highway 9 North
                                                                                    Howell, NJ

                                                           (FA.A19)  03-25-02       2007 Highway 35
                                                                                    Wall, NJ

                                                           (FA.A20)  06-18-02       2301 Route 66
                                                                                    Ocean, NJ

                                                           (FA.A21)  12-17-02       315 S.R. 206, Unit 300
                                                                                    Hillsborough, NJ

                                                           (FA.A22)  03-11-03       1183 Route 35
                                                                                    Middletown, NJ

                                                           (FA.A23)  07-21-04       1721 Morris Avenue
                                                                                    Union, NJ

                                                           (FA.A24)  09-14-04       1200 Route 23 North
                                                                                    Butler, NJ

                                                           (DA.B)    11-06-96       NJ                               3/08-31-00

                                                           (FA.B1)   04-30-02       244 Highway 202
                                                                                    Flemington, NJ

                                                           (FA.B2)   09-25-02       1323 Route 22
                                                                                    Phillipsburg, NJ

------------------------------------------------------------------------------------------------------------------------------------

EL APPLE I, LTD.            John M. Verlander              (DA.B)    12-14-04       NM, TX                           11/10-31-07
5835 Onix, Suite 300        James J. Gore
El Paso, TX 79912
                                                           (FA.A1)   05-27-94       5800 N. Mesa
                                                                                    El Paso, TX

                                                           (FA.A2)   03-13-95       1766 Airway Boulevard
                                                                                    El Paso, TX

                                                           (FA.A3)   11-01-95       7956 Gateway East
                                                                                    El Paso, TX

                                                           (FA.A4)   06-27-96       2501 E. Lohman
                                                                                    Las Cruces, NM

                                                           (FA.A5)   08-29-96       4700 Woodrow Bean
                                                                                    El Paso, TX

                                                           (FA.A6)   03-25-97       1985 George Dieter
                                                                                    El Paso, TX

                                                           (FA.A7)   12-31-97       4333 Sherwood Way
                                                                                    San Angelo, TX

                                                           (FA.A8)   12-01-03       440 E. Redd Road
                                                                                    El Paso, TX

                                                           (FA.B1)   12-14-04       1601 Hickory Loop
                                                                                    Las Cruces, NM

------------------------------------------------------------------------------------------------------------------------------------

FLORIDA APPLE               Laura G. Carr                  (DA.B)    05-10-04       FL                               14/10-31-06
    EAST, L.L.C.            William Georgas
250 S. Australian Ave.      Gregory Georgas
Suite 1110
West Palm Beach, FL 33401                                  (FA.A1)   08-03-98       10501 S. U.S. Highway 1
                                                                                    Port St. Lucie, FL

                                                           (FA.A2)   08-03-98       6775 W. Indiantown Road
                                                                                    Jupiter, FL

                                                           (FA.A3)   08-03-98       6706 Forrest Hill Boulevard
                                                                                    Green Acres, FL

                                                           (FA.A4)   08-03-98       4890 Okeechobee Road
                                                                                    Ft. Pierce, FL

                                                           (FA.A5)   08-03-98       1975 Military Trail
                                                                                    W. Palm Beach, FL

                                                           (FA.A6)   08-03-98       3373 S.E. Federal Highway
                                                                                    Stuart, FL

                                                           (FA.A7)   08-03-98       5335 20th Street
                                                                                    Vero Beach, FL

                                                           (FA.A8)   08-03-98       1720 S. Federal Highway
                                                                                    Delray Beach, FL

                                                           (FA.A9)   08-03-98       100 U.S. Highway 441
                                                                                    Royal Palm Beach, FL

                                                           (FA.A10)  08-03-98       3167 N. Lake Blvd.
                                                                                    Lake Park, FL

                                                           (FA.A11)  08-03-98       1570 Boynton Beach Blvd.
                                                       (Replacement  03/14/02)      Boynton Beach, FL

                                                           (FA.A12)  05-14-01       15058 Jog Road
                                                                                    Delray Beach, FL

------------------------------------------------------------------------------------------------------------------------------------

FLORIDA APPLE               Laura Georgas Carr             (DA.B)    05-10-04       FL, GA                           18/10-31-06
    NORTH, L.L.C.           William Georgas
250 S. Australian Ave.      Gregory Georgas
Suite 1110
West Palm Beach, FL 33401                                  (FA.A1)   08-03-98       10502 San Jose Boulevard
                                                                                    Jacksonville, FL

                                                           (FA.A2)   08-03-98       492 Blanding Boulevard
                                                            CLOSED   01-01-03       Orange Park, FL

                                                           (FA.A3)   08-03-98       4194 S. 3rd Street
                                                                                    Jacksonville Beach, FL

                                                           (FA.A4)   08-03-98       9498 Atlantic Boulevard
                                                                                    Jacksonville, FL

                                                           (FA.A5)   08-03-98       9485 Bay Meadows Road
                                                            CLOSED   07/14/04       Jacksonville, FL

                                                           (FA.A6)   08-03-98       225 State Road 312
                                                                                    St. Augustine, FL

                                                           (FA.A7)   08-03-98       177 Altama Connector
                                                                                    Brunswick, GA

                                                           (FA.A8)   08-03-98       1901 Memorial Drive
                                                                                    Waycross, GA

                                                           (FA.A9)   08-03-98       574 Busch Drive
                                                                                    Jacksonville, FL

                                                           (FA.A10)  08-03-98       113 The Lake Boulevard
                                                                                    Kingsland, GA

                                                           (FA.A11)  08-03-98       Route 17, Box 2219
                                                                                    Lake City, FL

                                                           (FA.A12)  08-03-98       6251 103rd Street
                                                                                    Jacksonville, FL

                                                           (FA.A13)  08-03-98       13201 Atlantic Blvd.
                                                                                    Jacksonville, FL

                                                           (FA.A14)  08-03-98       5055 J. Turner Butler Blvd.
                                                                                    Jacksonville, FL

                                                           (FA.A15)  08-27-01       843 Lane Avenue South
                                                                                    Jacksonville, FL

                                                           (FA.A16)  10-24-03       2006 S. 8th Street
                                                                                    Fernandina Beach, FL

------------------------------------------------------------------------------------------------------------------------------------

FLORIDA APPLE               Laura Georgas Carr             (DA.B)    05-10-04       FL                               14/10-31-06
    WEST, L.L.C.            William Georgas
250 S. Australian Ave.      Gregory Georgas
Suite 1110
West Palm Beach, FL 33401                                  (FA.A1)   08-03-98       13550 S. Tamiami Trail
                                                                                    Ft. Myers, FL

                                                           (FA.A2)   08-03-98       5490 Clark Road
                                                       (Replacement 03/25/02)       Sarasota, FL

                                                           (FA.A3)   08-03-98       15151 N. Cleveland Avenue
                                                                                    N. Ft. Myers, FL

                                                           (FA.A4)   08-03-98       20 Electric Drive
                                                                                    Sarasota, FL

                                                           (FA.A5)   08-03-98       4329 S. Tamiami Trail
                                                                                    Venice, FL

                                                           (FA.A6)   08-03-98       5082 Airport Pulling Rd., N.
                                                                                    Naples, FL

                                                           (FA.A7)   08-03-98       19010 Murdock Circle
                                                                                    Port Charlotte, FL

                                                           (FA.A8)   08-03-98       2228 Del Prado Blvd. South
                                                                                    Cape Coral, FL

                                                           (FA.A9)   08-03-98       26801 S. Tamiami Trail
                                                                                    Bonita Springs, FL

                                                           (FA.A10)  08-03-98       1991 Main Street
                                                                                    Sarasota, FL

                                                           (FA.A11)  11-01-01       10750 Tamiami Trail
                                                                                    Naples, FL

------------------------------------------------------------------------------------------------------------------------------------

FOODVEST COMPANY,           Sheikh Khalid Jassim Al-Thani  (DA.A)    05-11-01       QATAR                            1/06-01-01
    W.L.L.                  Sheikh Abdulaziz bin Jassim
Al Jassim Group                  Al-Thani
P.O. Box 790                Sheikh Mohamed bin Faisal
Doha, Qatar                      Al-Thani                  (FA.A1)   05-11-01       Suhaim Bin Hamad Street
                                                                                    Doha, Qatar

                                                           (FA.A2)   09-14-04       City Center Mall
                                                                                    Doha, Qatar

------------------------------------------------------------------------------------------------------------------------------------

GENERAL TRADING             Ebrahim Zainal, Chrmn.         (DA.A)    06-07-01       BAHRAIN                          1/07-30-01
    AND FOOD PROCESSING
    COMPANY                                                (FA.A1)   06-07-01       Bahrain Mall, Building #184
P.O. Box 20202                                                                      Street 28, Block 410, Unit #1
Manama, Bahrain                                                                     Sanabes Area, Manama, Bahrain

------------------------------------------------------------------------------------------------------------------------------------

GOLDEN WEST                 Anand D. Gala                  (DA.B)    03-23-04       CA                               11/10-31-06
    RESTAURANTS, INC.
10621 Calle Lee                                            (FA.A1)   06-23-92       Fig Garden Village
Suite 141                                                                           5126 N. Palm Avenue
Los Alamitos, CA  90720                                                             Fresno, CA

                                                           (FA.A2)   08-31-93       98 Shaw Avenue
                                                                                    Clovis, CA

                                                           (FA.A3)   12-12-94       1665 W. Lacey Boulevard
                                                                                    Hanford, CA

                                                           (FA.A4)   06-20-95       7007 N. Cedar
                                                                                    Fresno, CA

                                                           (FA.A5)   03-05-96       3604 West Shaw
                                                                                    Fresno, CA

                                                           (FA.A6)   06-10-97       5325 Avenida De Los Robles
                                                                                    Visalia, CA

                                                           (FA.A7)   08-12-97       9000 Ming Avenue, Suite M
                                                                                    Bakersfield, CA

------------------------------------------------------------------------------------------------------------------------------------

GRUPO PROALIMEX,            Ricardo Garza Rodriguez        (DA.A)    08-20-01       States of Nuevo Leon; Coahuila;  13/12-31-05
    S.A. de C.V.                                          Amended    09-27-02       Tamaulipas;  MEXICO
Ave. Sendero Sur #3000 Esq. Con Marquez De La Colina
Col. Valle Del Marquez, Monterrey                          (FA.A1)   08-04-98       Vasconcelos #158
Nuevo Leon 64790 Mexico                                                             Santa Engracia Ote.
                                                                                    Garza Garcia, Nuevo Leon, Mexico

                                                           (FA.A2)   10-11-99       Ave. Eugenio Garza Sada #3680-A/
                                                                                    Col. Contry
                                                                                    Monterrey, Nuevo Leon, Mexico

                                                           (FA.A3)   01-31-00       Blvd. Independencia 1101 Oriente
                                                                                    Colonia San Isidro, Plaza San Isidro
                                                                                    Torreon, Coahuila, Mexico

                                                           (FA.A4)   10-24-00       Reforma #4400 Col Mexico
                                                                                    Nuevo Laredo, Tamaulipas, Mexico

                                                           (FA.A5)   12-04-00       Periferico Luis Echeverria #851 Esq.
                                                                                    Con M. Avasolo YS Mojado
                                                                                    Colonia Republica Nte.
                                                                                    Saltillo, Coahuila, Mexico

                                                           (FA.A6)   12-18-00       Blvd. Morelos #185-1
                                                                                    Col Ampliacion Rodriguez
                                                                                    Reynosa, Tamaulipas, Mexico

                                                           (FA.A7)   08-06-01       Av. Independencia #2351
                                                                                    Fracc. Jardines de la Concepcion
                                                                                    Aguascalientes, Aguascalientes, Mexico

                                                           (FA.A8)   08-06-01       Ave. Jose Eleuterio Gonzalez #445
                                                                                    Monterrey, Nuevo Leon, Mexico

                                                           (FA.A9)   12-17-01       Prolongacion Madero 4401-1
                                                                                    Colonia Parque Regiomantano
                                                                                    Monterrey, Nuevo Leon, Mexico

                                                           (FA.A10)  09-27-02       Blvd. Tamaulipas #3262
                                                                                    Fraccionamineto Villa Real Subancla 1
                                                                                    C.P. 87027, Tamaulipas, Mexico

                                                           (FA.A11)  09-06-04       Avenida Manuel Barragan
                                                                                    Esq. Ave. Almazan, Col. Residencial Anahuac
                                                                                    San Nicolas de los Garza, Nuevo Leon, Mexico

------------------------------------------------------------------------------------------------------------------------------------

HEARTLAND APPLE, INC.       Kevin P. Allardice             (DA.A)    03-14-02       IA, IL, MO                       15/10-31-07
1303 Ben Sawyer Blvd, #10   Marianne B. Allardice        Amended:    07-10-02
Mt. Pleasant, SC 29464      Andrew C. Robertson

                                                           (FA.A1)   11-02-92       3335 Veterans Parkway
                                                                                    Springfield, IL

                                                           (FA.A2)   08-16-93       1966 N. Henderson
                                                                                    Street Galesburg, IL

                                                           (FA.A3)   08-29-94       405 N. Main
                                                       (Replacement 12-13-04)       900 Riverside Drive
                                                                                    E. Peoria, IL

                                                           (FA.A4)   10-17-94       1275 S. Route 51
                                                                                    Forsyth, IL

                                                           (FA.A5)   11-07-94       502 N. Veterans Parkway
                                                                                    Bloomington, IL

                                                           (FA.A6)   08-28-95       116 S. Roosevelt
                                                                                    Burlington, IA

                                                           (FA.A7)   02-26-96       3827 Broadway
                                                                                    Quincy, IL

                                                           (FA.A8)   06-09-97       3540 Vermilion Street
                                                            CLOSED   04/16/04       Danville, IL

                                                           (FA.A9)   10-27-97       3540 Court Street
                                                                                    Pekin, IL

                                                           (FA.A10)  08-10-98       2121 N. Prospect
                                                                                    Champaign, IL

                                                           (FA.A11)  06-15-98       6844 N. War Memorial
                                                                                    Peoria, IL

                                                           (FA.A12)  03-22-04       2554 Sunrise Drive
                                                                                    Springfield, IL

------------------------------------------------------------------------------------------------------------------------------------

J.S. VENTURES, INC.         James H. Stevens               (DA.A)    10-10-92       IA, KS, MO, NE                   24/10-31-07
2400 N. Woodlawn                                         Amended:    05-14-93
Suite 140                                                            10-20-93
Wichita, KS 67220                                                    02-28-95
                                                                     01-01-97
                                                                     12-02-00
                                                                     10-14-04

                                                           (FA.A1)   08-07-89       6730 W. Central
                                                                                    Wichita, KS

                                                           (FA.A2)   01-15-91       2035 N. Rock Road, Ste. 101
                                                                                    Wichita, KS

                                                           (FA.A3)   09-22-92       3350 S. 143rd Place
                                                                                    Omaha, NE

                                                           (FA.A4)   12-14-93       2875 S. 9th
                                                                                    Salina, KS

                                                           (FA.A5)   07-05-94       4760 S. Broadway
                                                                                    Wichita, KS

                                                           (FA.A6)   11-08-94       7450 W. Dodge Street
                                                                                    Omaha, NE

                                                           (FA.A7)   02-28-95       1609 E. 17th Street
                                                                                    Hutchinson, KS

                                                           (FA.A8)   06-04-96       13208 W. Maple Road
                                                                                    Omaha, NE

                                                           (FA.A9)   01-21-97       4101 N. Vine
                                                                                    Hays, KS

                                                           (FA.A10)  08-11-97       1202 N. Washington
                                                                                    Omaha, NE

                                                           (FA.A11)  10-20-98       601 Manchester Lane
                                                                                    Newton, KS

                                                           (FA.A12)  01-19-99       3000 Dial Drive
                                                                                    Council Bluffs, IA

                                                           (FA.A13)  04-20-99       436 S. Andover Road
                                                                                    Andover, KS

                                                           (FA.A14)  10-12-99       3209 10th Street
                                                                                    Great Bend, KS

                                                           (FA.A15)  01-17-00       2280 E. Kansas Ave.
                                                                                    McPherson, KS

                                                           (FA.A16)  11-07-00       3030 E. Kansas
                                                                                    Garden City, KS

                                                           (FA.A17)  07-17-01       10402 S. 15th Street
                                                                                    Bellevue, NE

                                                           (FA.A18)  10-09-01       2829 S. 181st Street
                                                                                    Omaha, NE

                                                           (FA.A19)  08-05-02       406 W. Wyatt Earp Blvd.
                                                                                    Dodge City, KS

                                                           (FA.A20)  12-19-02       3420 E. Elk Lane
                                                                                    Fremont, NE

                                                           (FA.A21)  11-18-03       996 E. Connolly Court
                                                                                    Park City, KS

                                                           (FA.A22)  07-27-04       1245 N. Rock Road
                                                                                    Derby, KS

                                                           (FA.A23)  11-15-04       10728 W. 21st St. North
                                                                                    Wichita, KS

------------------------------------------------------------------------------------------------------------------------------------

JORDAN AMERICAN             Khaled Dahleh                  (DA.A)    11-08-04       JORDAN                           3/09-01-09
    FOOD COMPANY LTD.       Marwan Dahleh
P.O. Box 940489             Haytham Dahleh
Amman 11194
Jordan

------------------------------------------------------------------------------------------------------------------------------------

KERRIO CORPORATION          Vincent Kerrio                                          Ontario, CANADA
6546 Fallsview Boulevard
Niagara Falls, Ontario L2G 3W2                             (FA.A1)   07-11-00       6546 Buchanan Avenue
Canada                                                                              Niagara Falls, Ontario

                                                           (FA.A2)   06-24-03       5657 Victoria Avenue
                                                                                    Niagara Falls, Ontario

------------------------------------------------------------------------------------------------------------------------------------

KEYSTONE                    Stephen H. Davenport           (DA.B)    08-19-04       PA                               9/10-31-07
    APPLE, INC.
1205 Manor Drive, Suite 201
P.O. Box 2055                                              (FA.A1)   05-04-94       4401 Jonestown Road
Harrisburg, PA                                                                      Harrisburg, PA

                                                           (FA.A2)   05-16-95       1181 Mae Street
                                                                                    Hummelstown, PA

                                                           (FA.A3)   06-17-97       2321 Lincoln Highway
                                                                                    Lancaster, PA

                                                           (FA.A4)   08-19-97       6055 Carlisle Pike
                                                                                    Mechanicsburg, PA

                                                           (FA.A5)   05/22/02       101 Northern Way
                                                                                    York, PA

                                                           (FA.A6)   11-12-02       260 Noble Blvd.
                                                                                    Carlisle, PA

------------------------------------------------------------------------------------------------------------------------------------

LONE STAR APPLE, LLC        Frank A. DeAngelo              (DA.A)    09-30-03       TX                               4/10-31-05
P.O. Box 956308
Duluth, GA 30096
                                                           (FA.A1)   06-14-04       12740 Southwest Freeway
                                                                                    Stafford, TX

                                                           (FA.A2)   11-15-04       5603 Highway 6
                                                                                    Missouri City, TX

------------------------------------------------------------------------------------------------------------------------------------

MACFRAN, S.A. de C.V.       Mariano Franco                 (DA.A)    03-11-04       Mexico City, MEXICO              5/12-01-08
205B Cofre de Perote        Maria F. Franco
Mexico City 11000           Rodrigo Franco
Mexico                      Elmer F. Franco

------------------------------------------------------------------------------------------------------------------------------------

MILLER APPLE                William M. Wentworth           (DA.A)    07-27-01       MI, WI                           16/12-31-05
    LIMITED                 Elizabeth Wentworth            (DA.B)    07-27-01
    PARTNERSHIP                                           Amended    05-29-03
G-4488 Bristol Road
Flint, MI 48507                                            (FA.A1)   11-16-93       3129 Miller Road
                                                                                    Flint, MI

                                                           (FA.A2)   12-15-94       2260 Tittabawassee
                                                                                    Saginaw, MI

                                                           (FA.A3)   11-28-95       4135 N. Court Street
                                                                                    Burton, MI

                                                           (FA.A4)   06-04-96       2384 U.S. 31 South
                                                                                    Traverse City, MI

                                                           (FA.A5)   07-01-97       3500 Wilder
                                                                                    Bay City, MI

                                                           (FA.A6)   10-28-97       8800 Main Street
                                                                                    Birch Run, MI

                                                           (FA.A7)   07-19-99       1400 East Hill
                                                                                    Grand Blanc, MI

                                                           (FA.A8)   12-20-99       5940 State Street
                                                                                    Saginaw, MI

                                                           (FA.A9)   06-26-00       4929 East Pickard Road
                                                                                    Mt. Pleasant, MI

                                                           (FA.A10)  09-18-00       6911 Eastman
                                                                                    Midland, MI

                                                           (FA.A11)  11-09-00       18115 Silver Parkway
                                                                                    Fenton, MI

                                                           (FA.B1)   11-19-01       2902 U.S. Highway 41 West
                                                                                    Marquette, MI

                                                           (FA.B2)   06-17-02       1468 M-32 West
                                                                                    Alpena, MI

                                                           (FA.B3)   10-01-02       1930 US 131 South
                                                                                    Petoskey, MI

                                                           (FA.B4)   09-02-04       1379 West Main
                                                                                    Gaylord, MI

                                                           (FA.B5)   10-11-04       2992 Cook Road
                                                                                    West Branch, MI

------------------------------------------------------------------------------------------------------------------------------------

MILOMEL                     GEKAT General Constructions, S.A.
    HELLAS, S.A.            Nikos Koumpatis
3 Rizareiou Street,         Mihalis Papaloupulos
Halandri
Athens T.K. 152-33
Greece                                                     (FA.A1)   10-27-96       11th Kilometer National Rd.
                                                                                    Thessaloniki National Airport
                                                                                    Thessaloniki 57001, Greece

                                                           (FA.A2)   03-21-00       12 Lazaraki Street
                                                                                    Glyfada 16675, Greece

                                                           (FA.A3)   02-25-02       24 Fokionos Negri Street
                                                                                    Athens 11527, Greece

                                                           (FA.A4)   04-15-02       190 Alexandras Avenue
                                                                                    Athens 11523, Greece

                                                           (FA.A5)   10-31-02       8 Filadelpheos Street
                                                                                    Athens, Greece

                                                           (FA.A6)   06-28-04       45 Nikis Avenue
                                                                                    Thessaloniki, Greece

------------------------------------------------------------------------------------------------------------------------------------

NEIGHBORHOOD                Theresa Johnson                (DA.A)    02-19-99       WV, OH, KY, PA                   20/10-31-07
    HOSPITALITY, LLC        L. Martin Johnson            Amended:    12-02-00
625 Memorial Drive                                                   08-18-04
Suite 301
Hazard, KY 41701                                           (FA.A1)   02-19-99       19 Mall Road
                                                                                    Barboursville, WV

                                                           (FA.A2)   02-19-99       389 S. John Scott Avenue
                                                                                    Steubenville, OH

                                                           (FA.A3)   02-19-99       3 Dudley Farms Lane
                                                                                    Charleston, WV

                                                           (FA.A4)   02-19-99       50655 Valley Frontage Road
                                                                                    St. Clairsville, OH

                                                           (FA.A5)   02-19-99       802 Grand Central Avenue
                                                                                    Vienna, WV

                                                           (FA.A6)   02-19-99       100 Hylton Lane
                                                                                    Beckley, WV

                                                           (FA.A7)   02-19-99       60 Liberty Square
                                                                                    Hurricane, WV

                                                           (FA.A8)   02-19-99       123 Meadowfield Lane
                                                                                    Princeton, WV

                                                           (FA.A9)   02-19-99       1135 Third Avenue
                                                                                    Huntington, WV

                                                           (FA.A10)  02-19-99       531 Emily Drive
                                                                                    Clarksburg, WV

                                                           (FA.A11)  02-19-99       482 Pike Street
                                                                                    Marietta, OH

                                                           (FA.A12)  02-19-99       202 Kanawha Mall
                                                                                    Charleston, WV

                                                           (FA.A13)  02-19-99       505 Armco Road
                                                                                    Ashland, KY

                                                           (FA.A14)  12-18-00       172 Cassady Boulevard
                                                                                    Pikeville, KY

                                                           (FA.A15)  04-02-01       200 Piercy Drive
                                                                                    Lewisburg, WV

                                                           (FA.A16)  07-30-01       302 Merchants Walk
                                                                                    Summersville, WV

                                                           (FA.A17)  11-05-01       30 Morton Boulevard
                                                                                    Hazard, KY

                                                           (DA.B)    11-01-00       ZANESVILLE, OHIO                 1/12-31-01

                                                           (FA.B1)   05-20-02       3181 Maple Avenue
                                                                                    Zanesville, OH

------------------------------------------------------------------------------------------------------------------------------------

O.K. APPLE, INC.            Michael D. Olander             (DA.C)    09-29-04       OK                               17/10-31-07
170 Wind
Chime Court                                              Amended:    12-13-04
Raleigh, NC 27615
                                                           (FA.A1)   01-26-93       3900 S. Elm Place
                                                                                    Broken Arrow, OK

                                                           (FA.A2)   06-15-93       4733 S. Yale Avenue
                                                                                    Tulsa, OK

                                                           (FA.A3)   09-21-93       9409 E. 71st Street
                                                                                    Tulsa, OK

                                                           (FA.A4)   06-20-95       3521 S. Broadway
                                                                                    Edmond, OK

                                                           (FA.A5)   05-01-96       317 N. Perkins
                                                                                    Stillwater, OK

                                                           (FA.A6)   07-30-96       500 Ed Noble Pkwy.
                                                                                    Norman, OK

                                                           (FA.A7)   03-04-97       415 W. Shawnee
                                                                                    Muskogee, OK

                                                           (FA.A8)   05-13-97       3616 W. Garriot
                                                                                    Enid, OK

                                                           (FA.A9)   04-21-98       4825 Northwest Expressway
                                                                                    Oklahoma City, OK

                                                           (FA.A10)  05-18-99       608 N. Air Depot
                                                                                    Midwest City, OK

                                                           (FA.A11)  11-23-99       6020 SW 3rd Street
                                                                                    Oklahoma City, OK

                                                           (FA.A12)  03-25-02       11104 E. 41st Street
                                                                                    Tulsa, OK

                                                           (FA.A13)  12-16-02       2401 S. I-35 Frontage Road
                                                                                    Moore, OK

                                                           (DA.D)    09-29-03       AR, MO                           6/10-31-06
                                                         Amended:    12-13-04

                                                           (FA.B1)   09-13-93       4333 Warden Road
                                                                                    North Little Rock, AR

                                                           (FA.B2)   11-09-94       4426 Central Avenue
                                                                                    Hot Springs, AR

                                                           (FA.B3)   06-19-95       12110 Chenal Parkway
                                                                                    Little Rock, AR

------------------------------------------------------------------------------------------------------------------------------------

OCEAN APPLE                 Colin MacMillan                (DA.A)    04-15-04       Atlantic Provinces, CANADA       6/01-01-09
    RESTAURANTS INC         Mike Magee
6 Atwood Terrace
Bedford, Nova Scotia
Canada B4A 3Y5

------------------------------------------------------------------------------------------------------------------------------------

OPERADORA APPLE,            Eduardo Herrera                (DA.A)    05-25-04       Baja California, MEXICO          4/07/31/07
    S.A. de C.V.            Eduardo A. Herrera
Calle Septima #602          Carla Maria Herrera
Col. Centro, C.P. 31000
Chihuahua, Mexico

------------------------------------------------------------------------------------------------------------------------------------

PORTER APPLE                Todd G. Porter                 (DA.A)    10-09-92       IA, MN, MT, NE, SD, WY           10/10-31-07
    COMPANY                                              Amended:    03-28-94
4101 Carnegie Place                                                  10-01-95
Sioux Falls, SD 57106                                                10-01-97
                                                                     12-02-00
                                                                     09-13-04

                                                           (FA.A1)   06-05-91       3800 S. Louise Avenue
                                                                                    Sioux Falls, SD

                                                           (FA.A2)   08-17-93       1700 Hamilton Boulevard
                                                                                    Sioux City, IA

                                                           (FA.A3)   08-09-94       4555 Southern Hills Dr., #106
                                                                                    Sioux City, IA

                                                           (FA.A4)   12-05-95       2160 Haines Avenue
                                                                                    Rapid City, SD

                                                           (FA.A5)   03-07-00       301 N. 27th Street
                                                                                    Spearfish, SD

                                                           (FA.A6)   09-10-01       3221 E. 10th Street
                                                                                    Sioux Falls, SD

                                                           (FA.A7)   11-12-03       3001 LeFevre Drive
                                                                                    Brookings, SD

                                                           (FA.A8)   12-07-04       700 South 13th Street
                                                                                    Norfolk, NE

------------------------------------------------------------------------------------------------------------------------------------

QUALITY RESTAURANT          Fred Gustin                    (DA.C)    12-26-03       KY, TN, VA, AL,                  20/10-31-07
    CONCEPTS, L.L.C.        Glenn D. Durham                                         GA, NC, MS
601 Vestavia Pkwy.
Suite 1000
Birmingham, AL 35216                                       (FA.A1)   06-29-98       261 N. Peters Road
                                                                                    Knoxville, TN

                                                           (FA.A2)   06-29-98       6928 Kingston Pike
                                                                                    Knoxville, TN

                                                           (FA.A3)   06-29-98       1213 Oak Ridge Turnpike
                                                                                    Oak Ridge, TN

                                                           (FA.A4)   06-29-98       1661 E. Stone Drive
                                                                                    Kingsport, TN

                                                           (FA.A5)   06-29-98       1322 W. Walnut Ave.
                                                                                    Dalton, GA

                                                           (FA.A6)   06-29-98       2342 Shallowford Village Rd.
                                                                                    Chattanooga, TN

                                                           (FA.A7)   06-29-98       2100 North Roane St.
                                                                                    Johnson City, TN

                                                           (FA.A8)   06-29-98       358 Northgate Mall
                                                                                    Chattanooga, TN

                                                           (FA.A9)   06-29-98       2564 Alcoa Highway
                                                                                    Alcoa, TN

                                                           (FA.A10)  06-29-98       5316 Central Ave. Pike
                                                                                    Knoxville, TN

                                                           (FA.A11)  06-29-98       168 Paul Huff Pkwy.
                                                                                    Cleveland, TN

                                                           (FA.A12)  06-29-98       3216 East Towne Mall Circle
                                                                                    Knoxville, TN

                                                           (FA.A13)  06-29-98       5536 Decatur Pike
                                                                                    Athens, TN

                                                           (FA.A14)  06-29-98       2771 E. Andrew Johnson Hwy.
                                                                                    Greeneville, TN

                                                           (FA.A15)  06-29-98       437 Parkway
                                                                                    Gatlinburg, TN

                                                           (FA.A16)  06-29-98       2328 W. Andrew Jackson
                                                                                    Morristown, TN

                                                           (FA.A17)  06-29-98       425 Volunteer Pkwy.
                                                                                    Bristol, TN

                                                           (FA.A18)  12-11-00       5606 East Brainard Road
                                                                                    Chattanooga, TN

                                                           (DA.D)    09-29-03       MS, AL                           13/10-31-07

                                                           (FA.B1)   06-29-98       900 E. County Line Rd.
                                                                                    Ridgeland, MS

                                                           (FA.B2)   06-29-98       3703 Hardy Street
                                                                                    Hattiesburg, MS

                                                           (FA.B3)   06-29-98       885 Barnes Crossing Rd.
                                                                                    Tupelo, MS

                                                           (FA.B4)   06-29-98       2332 Highway 45 North
                                                                                    Columbus, MS

                                                           (FA.B5)   06-29-98       814 Highway 12 West
                                                                                    Starkville, MS

                                                           (FA.B6)   06-29-98       9319 Highway 49
                                                                                    Gulfport, MS

                                                           (FA.B7)   06-29-98       2389 Lakeland Dr.
                                                                                    Flowood, MS

                                                           (FA.B8)   06-29-98       106 Highway 11 & 80
                                                                                    Meridian, MS

                                                           (FA.B9)   06-29-98       2019 Highway 15 North
                                                                                    Laurel, MS

                                                           (FA.B10)  12-20-99       111 Clinton Center Drive
                                                                                    Clinton, MS

------------------------------------------------------------------------------------------------------------------------------------

RESTAURANT                  Stephen A. Grove               (DA.A)    12-20-04       ID, OR                           8/10-31-07
    CONCEPTS II, LLC
400 Interstate N. Parkway
Suite 1200                                                 (FA.A1)   06-02-97       635 N. Utah Avenue
Atlanta, GA 30339                                                                   Idaho Falls, ID

                                                           (FA.A2)   07-28-97       1587 Blue Lake Blvd.
                                                                                    Twin Falls, ID

                                                           (FA.A3)   04-20-98       1441 Bench Road
                                                                                    Pocatello, ID

                                                           (FA.A4)   07-20-98       7845 West Emerald
                                                                                    Boise, ID

                                                           (FA.A5)   03-27-00       1527 Caldwell Blvd.
                                                                                    Nampa, ID

                                                           (FA.A6)   10-09-00       1460 North Eagle Road
                                                                                    Meridian, ID

                                                           (FA.A7)   07-23-03       7253 W. State Street
                                                                                    Garden City, ID

                                                           (DA.B)    12-20-04       NM                               7/10-31-04

                                                           (FA.B1)   12-16-96       2212 North Main
                                                                                    Roswell, NM 88201

                                                           (FA.B2)   09-22-97       4246 Cerrillos Road
                                                                                    Santa Fe, NM

                                                           (FA.B3)   10-27-97       4601D E. Main St.
                                                                                    Farmington, NM

                                                           (FA.B4)   02-14-01       1355 S. White Sands Ave.
                                                                                    Alamogordo, NM

                                                           (FA.B5)   01-15-03       1330 W. Joe Harvey Blvd.
                                                                                    Hobbs, NM

                                                           (FA.B6)   02-27-04       4100 Ridge Rock Road
                                                                                    Rio Rancho, NM

                                                           (FA.B7)   06-14-04       1560 W. Maloney Ave.
                                                                                    Gallup, NM

                                                           (DA.C)    12-20-04       CO                               24/10-31-05

                                                           (FA.C1)   10-02-89       3301 Tamarac Drive
                                                                                    Denver, CO

                                                           (FA.C2)   10-23-90       5250 S. Wadsworth Boulevard
                                                                                    Littleton, CO

                                                           (FA.C3)   06-08-92       4306 S. College Avenue
                                                                                    Ft. Collins, CO

                                                           (FA.C4)   09-07-92       14091 E. Iliff Avenue
                                                                                    Aurora, CO

                                                           (FA.C5)   10-05-92       8292 S. University Boulevard
                                                                                    Littleton, CO

                                                           (FA.C6)   04-12-93       410 S. Colorado Boulevard
                                                                                    Glendale, CO

                                                           (FA.C7)   11-15-93       100 W. 104th Avenue
                                                                                    Northglenn, CO

                                                           (FA.C8)   01-24-94       9010 N. Wadsworth Parkway
                                                                                    Westminster, CO

                                                           (FA.C9)   03-21-94       6405 W. 120th Avenue
                                                                                    Broomfield, CO

                                                           (FA.C10)  05-30-94       1250 S. Hover Road
                                                                                    Building 10-A
                                                                                    Longmont, CO

                                                           (FA.C11)  08-29-94       1906 28th Street
                                                                                    Boulder, CO

                                                           (FA.C12)  10-31-94       10625 W. Colfax Avenue
                                                                                    Lakewood, CO

                                                           (FA.C13)  12-19-94       297 E. 120th Avenue
                                                                                    Thornton, CO

                                                           (FA.C14)  03-13-95       592 S. McCaslin Boulevard
                                                                                    Louisville, CO

                                                           (FA.C15)  06-26-95       10440 E. Arapahoe Road
                                                                                    Englewood, CO

                                                           (FA.C16)  10-23-95       5265 Wadsworth Boulevard
                                                                                    Arvada, CO

                                                           (FA.C17)  05-06-96       4100 West 10th Street
                                                                                    Greeley, CO

                                                           (FA.C18)  12-08-97       213 E. 29th
                                                                                    Loveland, CO

                                                           (FA.C19)  06-08-98       6482 S. Parker Rd.
                                                                                    Aurora, CO

                                                           (FA.C20)  11-02-98       16485 E. 40th Circle
                                                                                    Aurora, CO

                                                           (FA.C21)  03-07-01       1078 Allen Street
                                                                                    Castle Rock, CO

                                                           (FA.C22)  07-27-01       922 S. Fourth Ave.
                                                                                    Brighton, CO

                                                           (FA.A23)  05-09-03       12712 W. Ken Caryl Ave.
                                                                                    Littleton, CO

                                                           (DA.D)    12-20-04       CO                               8/10-31-05

                                                           (FA.D1)   10-03-94       7625 Goddard Street
                                                                                    Colorado Springs, CO

                                                           (FA.D2)   04-03-95       3428 N. Elizabeth
                                                                                    Pueblo, CO

                                                           (FA.D3)   07-10-95       3708 East Galley
                                                                                    Colorado Springs, CO

                                                           (FA.D4)   11-27-95       711 Horizon Drive
                                                                                    Grand Junction, CO

                                                           (FA.D5)   05-18-98       495 Garden of the Gods Rd.
                                                                                    Colorado Springs, CO

                                                           (FA.D6)   06-14-01       800 Camino del Rio
                                                                                    Durango, CO

                                                           (FA.D7)   02-11-03       4001 W. Northern Ave.
                                                                                    Pueblo, CO

                                                           (DA.E)    12-20-04       AL, GA                           22/10-31-05

                                                           (FA.E1)   06-17-85       2301 Airport Thruway, #F-1
                                                                                    Columbus, GA

                                                           (FA.E2)   06-17-85       3150 Wrightsboro Road
                                                                                    Augusta, GA

                                                           (FA.E3)   01-28-87       3117 Washington Road
                                                                                    Augusta, GA

                                                           (FA.E4)   08-21-87       480 Mall Boulevard
                                                                                    Savannah, GA

                                                           (FA.E5)   04-01-91       595 Bobby Jones Expressway
                                                                                    Augusta, GA

                                                           (FA.E6)   06-28-92       165 Tom Hill, Sr. Boulevard
                                                                                    Macon, GA

                                                           (FA.E7)   05-17-93       3229 Gentian Boulevard
                                                                                    Columbus, GA

                                                           (FA.E8)   07-26-93       1627-34 Opelika Road
                                                                                    Auburn, AL

                                                           (FA.E9)   10-25-93       11120 Abercorn
                                                                                    Savannah, GA

                                                           (FA.E10)  04-04-94       314 Russell Parkway
                                                                                    Warner Robbins, GA

                                                           (FA.E11)  09-05-94       4705 Highway 80
                                                                                    Savannah Island, GA

                                                           (FA.E12)  12-05-94       612 E. Hamric Avenue
                                                                                    Oxford, AL

                                                           (FA.E13)  06-05-95       2574 Riverside Drive
                                                                                    Macon, GA

                                                           (FA.E14)  10-30-95       3652 Eisenhower
                                                                                    Macon, GA

                                                           (FA.E15)  05-11-98       2004 Veterans Blvd.
                                                                                    Dublin, GA

                                                           (FA.E16)  06-22-98       804 U.S. Highway 80 East
                                                                                    Statesboro, GA

                                                           (FA.E17)  07-27-98       5460 Augusta Road
                                                                                    Garden City, GA

                                                           (FA.E18)  08-17-98       100 Valley Drive
                                                                                    Perry, GA

                                                           (FA.E19)  02-08-99       106 Roberson Mill Road
                                                                                    Milledgeville, GA

                                                           (FA.E20)  05-31-99       2090 Highway 280/431
                                                                                    Phenix City, AL

                                                           (FA.E21)  03-21-01       505 N. Belair Road
                                                                                    Evans, GA

------------------------------------------------------------------------------------------------------------------------------------

ROSE CASUAL                 Harold T. Rose                 (DA.A)    08-04-93       MD                               11/12-31-06
    DINING, L.P.                                         Amended:    09-09-94
826 Newtown Yardley Rd.                                              02-28-95
Suite 200                                                            02-15-96
Newtown, PA 18940                                                    06-30-97
                                                                     12-02-00
                                                                     05-10-02

                                                           (FA.A1)   01-17-95       2141 Generals Highway
                                                                                    Annapolis, MD

                                                           (FA.A2)   10-31-95       2703 N. Salisbury Boulevard
                                                                                    Salisbury, MD

                                                           (FA.A3)   05-13-96       6505 Baltimore National Pike
                                                                                    Catonsville, MD

                                                           (FA.A4)   12-10-96       8610 LaSalle Road
                                                                                    Towson, MD

                                                           (FA.A5)   11-11-97       634 Baltimore Blvd.
                                                                                    Westminster, MD

                                                           (FA.A6)   11-17-98       7760 Eastpoint Mall
                                                                                    Essex, MD

                                                           (FA.A7)   12-07-99       2450 Broad Avenue
                                                                                    Timonium, MD

                                                           (FA.A8)   12-20-99       8335 Benson Drive
                                                                                    Columbia, MD

                                                           (FA.A9)   06-04-01       1225 Churchville Road
                                                                                    Bel Air, MD

                                                           (FA.A10)  07-27-01       2408 Brandermill Blvd.
                                                                                    Gambrills, MD

                                                           (FA.A11)  02-25-03       6798 Reisterstown Road
                                                                                    Baltimore, MD

                                                           (FA.A12)  06-14-04       12849 Ocean Gateway
                                                                                    Ocean City, MD

                                                           (DA.B)    02-01-96       PA                               5/10-31-04
                                                         Amended:    03-01-97
                                                                     12-02-00
                                                                     05-10-02

                                                           (FA.B1)   06-02-97       939 New Berwick Highway
                                                                                    Bloomsburg, PA

                                                           (FA.B2)   07-07-98       2 Weis Lane
                                                                                    West Hazelton, PA

                                                           (FA.B3)   08-26-98       253 Wilkes-Barre Township Blvd.
                                                                                    Wilkes-Barre Township, PA

                                                           (FA.B4)   10-27-98       74 Viewmont Mall
                                                                                    Route 6; Scranton-Carbondale Hwy.
                                                                                    Dickson City, PA

                                                           (FA.B5)   12-08-98       1115 Susquehanna Valley Mall
                                                                                    Selinsgrove, PA

                                                           (FA.B5)   09-30-03       2501 Aramingo Avenue
                                                                                    Philadelphia, PA

                                                           (FA.B6)   11-22-04       3479 E. Lincoln Highway
                                                                                    Thorndale, PA

                                                           (DA.C)    02-01-96       NJ                               3/10-31-04
                                                         Amended:    09-01-97
                                                                     12-02-00
                                                                     05-10-02

                                                           (FA.C1)   01-21-97       3330 Brunswick Pike
                                                                                    Lawrenceville, NJ

                                                           (FA.C2)   03-04-97       333 State Route 33
                                                                                    Trenton, NJ

                                                           (FA.C3)   05-20-98       1745 Easton Road
                                                                                    Doylestown, PA

                                                           (FA.C4)   06-04-01       2 West Road
                                                                                    Newtown, PA

------------------------------------------------------------------------------------------------------------------------------------

RYAN RESTAURANT             William O. Ryan                (DA.A)    03-05-96       MT                               7/10-31-04
    CORPORATION             Beverly R. Ryan              Amended:    01-01-98
2038 Overland Avenue                                                 12-02-00
Billings, MT 59102                                                   11-204

                                                           (FA.A1)   11-23-93       740 24th Street, West
                                                                                    Billings, MT

                                                           (FA.A2)   03-05-96       1108 North 7th Avenue
                                                                                    Bozeman, MT

                                                           (FA.A3)   07-24-96       4041 Highway 93 South
                                                                                    Missoula, MT

                                                           (FA.A4)   12-10-96       1200 E. Idaho
                                                                                    Kalispell, MT

                                                           (FA.A5)   09-02-97       1212 Custer
                                                                                    Helena, MT

                                                           (FA.A6)   12-31-98       204 Main
                                                                                    Billings, MT

                                                           (FA.A7)   06-27-00       223 River Drive South
                                                                                    Great Falls, MT

------------------------------------------------------------------------------------------------------------------------------------

SCOTT'S APPLE, INC.         Nicholas C. Scott              (DA.A)    08-26-92       PA                               2/10-31-94
4045 W. 12th Street                                      Amended:    10-30-93
Erie, PA 16505
                                                           (FA.A1)   01-24-94       7790 Peach Street
                                                                                    Erie, PA

                                                           (FA.A2)   03-21-95       2911 W. 12th Street
                                                                                    Erie, PA

                                                           (FA.A3)   12-12-97       11227 Shaw Avenue
                                                                                    Meadville, PA
------------------------------------------------------------------------------------------------------------------------------------

SOUTHERN RIVER              David E. Paradise              (DA.B)    10-18-04       LA, MS                           16/10-31-07
    RESTAURANTS, LLC        Frank C. Heath, Jr.          Amended:    10-18-04
417 Main Street             Jerome D. Krouse
Natchez, MS 39121
                                                           (FA.A1)   10-25-00       1000 W. Esplanade Avenue
                                                                                    Kenner, LA

                                                           (FA.A2)   10-25-00       3701 Veterans Memorial Blvd.
                                                                                    Metairie, LA

                                                           (FA.A3)   10-25-00       850 I-10 Service Road
                                                                                    Slidell, LA

                                                           (FA.A4)   10-25-00       315 N. Highway 190
                                                                                    Covington, LA

                                                           (FA.A5)   10-25-00       5630 Johnston Street
                                                                                    Lafayette, LA

                                                           (FA.A6)   10-25-00       4005 General DeGaulle
                                                                                    New Orleans, LA

                                                           (FA.A7)   10-25-00       1220 Clearview Pkwy.
                                                                                    Harahan, LA

                                                           (FA.A8)   10-25-00       1039 W. Tunnel Blvd.
                                                                                    Houma, LA

                                                           (FA.A9)   10-25-00       3142 Highway 190
                                                                                    Hammond, LA

                                                           (FA.A10)  10-25-00       4808 S. Sherwood Forest
                                                                                    Baton Rouge, LA

                                                           (FA.A11)  10-25-00       9702 Airline Highway
                                                                                    Baton Rouge, LA

                                                           (FA.A12)  10-25-00       1500 MacArthur Drive
                                                                                    Alexandria, LA

                                                           (FA.A13)  10-25-00       3624 Ryan
                                                                                    Lake Charles, LA

------------------------------------------------------------------------------------------------------------------------------------

SPECIALTY                   Abe Gustin                     (DA.A)    02-10-99       FL                               21/10-31-07
    RESTAURANT              Gregory Gustin               Amended:    07-01-02
    DEVELOPMENT, LLC        Guy Taylor                               07-29-04
1001 N. Lake Destiny Rd.    Jack E. Parsons
Suite 100
Maitland, FL 32751                                         (FA.A1)   02-11-99       1545 Palm Bay Road
                                                                                    Melbourne, FL

                                                           (FA.A2)   02-11-99       100 Sykes Creek Parkway N.
                                                                                    Merritt Island, FL

                                                           (FA.A3)   02-11-99       12103 Collegiate Way
                                                                                    Orlando, FL

                                                           (FA.A4)   02-11-99       2599 Enterprise Road
                                                                                    Orange City, FL

                                                           (FA.A5)   02-11-99       3001 W. Eaugallie Blvd.
                                                                                    Melbourne, FL

                                                           (FA.A6)   02-11-99       150 Williamson Blvd.
                                                                                    Ormond Beach, FL

                                                           (FA.A7)   02-11-99       1390 Dunlawton Avenue
                                                                                    Port Orange, FL

                                                           (FA.A8)   06-29-00       1009 Bichara Blvd.
                                                                                    The Villages, FL

                                                           (FA.A9)   03-12-01       298 Southhall Lane
                                                                                    Maitland, FL

                                                           (FA.A10)  08-05-02       7055 County Road 46-A
                                                                                    Lake Mary, FL

                                                           (FA.A11)  06-10-03       2615 SW 19th Ave. Rd.
                                                                                    Ocala, FL

                                                           (FA.A12)  03-23-04       15351 US Highway 41
                                                                                    Eustis, FL

------------------------------------------------------------------------------------------------------------------------------------

SPECIALTY                   Abdel Mohsen Al-Homaizi
    RESTAURANT COMPANY      Apple Middle East LLC
P.O. Box 26671
13127 Safat, Kuwait                                        (FA.A1)   09-28-96       Gulf Street
                                                                                    Kuwait City, Kuwait

                                                           (FA.A2)   07-22-00       Safina 9, Saraya El Gezira
                                                                                    Zamalek, Cairo, Egypt

                                                           (FA.A3)   09-01-01       Abu Halifa & Coastal Road
                                                                                    Kuwait City, Kuwait

------------------------------------------------------------------------------------------------------------------------------------

SPECTRUM APPLE, L.P.        John D. Gantes                 (DA.B)    08-10-04       CA                               10/09-30-06
P.O. Box 80340              Linda B. Gantes
Rancho Santa
    Margarita, CA 92688                                    (FA.A1)   09-05-95       23626 Valencia Boulevard
                                                                                    Santa Clarita, CA

                                                           (FA.A2)   04-16-96       39720 N. 10th Street West
                                                                                    Palmdale, CA

                                                           (FA.A3)   07-30-96       291 Ventura Blvd.
                                                                                    Camarillo, CA

                                                           (FA.A4)   08-26-97       3980 Thousand Oaks Blvd.
                                                                                    Thousand Oaks, CA

                                                           (FA.A5)   12-17-99       109 Cochran Street
                                                                                    Simi Valley, CA

                                                           (FA.A6)   05-20-03       4910 Telephone Road
                                                                                    Ventura, CA

------------------------------------------------------------------------------------------------------------------------------------

TLC CENTRAL, LLC            Matthew J. Fairbairn           (DA.A)    08-31-98       NY, PA                           27/10-31-09
220 Ponte Vedra Park Dr.    David Stein                  Amended:    12-01-01
Suite 100                                                            09-12-03
Ponte Vedra Beach, FL 32082                                          11-01-04

                                                           (FA.A1)   01-10-96       877 Country Route 64
                                                                                    Elmira, NY

                                                           (FA.A2)   09-09-97       3701 Vestal Parkway East
                                                                                    Vestal, NY

                                                           (FA.A3)   02-03-98       1205 Union Avenue
                                                                                    Newburgh, NY

                                                           (FA.A4)   11-10-98       Woodbury Common
                                                                                    #488 Evergreen Court
                                                                                    Central Valley, NY

                                                           (FA.A5)   01-12-99       255 Quaker Road
                                                                                    Queensbury, NY

                                                           (FA.A6)   03-30-99       600 Troy Road
                                                                                    Rensselaer, NY

                                                           (FA.A7)   03-30-99       2400 Cambridge Road
                                                                                    Schenectady, NY

                                                           (FA.A8)   01/11/00       3 Lowes Drive
                                                                                    Sarasota Springs, NY

                                                           (FA.A9)   08-30-00       3450 North Road
                                                                                    Poughkeepsie, NY

                                                           (FA.A10)  03-12-01       2300 N. Triphammer
                                                                                    Road Ithaca, NY

                                                           (FA.A11)  08-27-01       856 S.R. 13
                                                                                    Cortland, NY

                                                           (FA.A12)  11-01-01       223 N. Comrie Avenue
                                                                                    Johnstown, NY

                                                           (FA.A13)  02-19-02       1794 Black River Blvd.
                                                                                    Rome, NY

                                                           (FA.A14)  04-01-02       12 Orange Plaza Lane
                                                                                    Middletown, NY

                                                           (FA.A15)  08-05-02       4755 Commercial Drive
                                                                                    New Hartford, NY

                                                           (FA.A16)  12-17-02       Southside Mall, Cluster Box #M25
                                                                                    5005 S.R. 23
                                                                                    Oneonta, NY

                                                           (FA.A17)  01-09-03       630 West State Street
                                                                                    Herkimer, NY

                                                           (FA.A18)  06-20-03       3149 Silverback Lane
                                                                                    Painted Post, NY

                                                           (FA.A19)  08-12-03       115 Independence Way
                                                                                    Brewster, NY

                                                           (FA.A20)  10-13-03       1171 Ulster Avenue
                                                                                    Kingston, NY

                                                           (FA.A21)  10-13-03       291 Route 9 West
                                                                                    Glenmont, NY

                                                           (FA.A22)  01-23-04       555 Troy-Schenectady Road
                                                                                    Latham, NY

                                                           (FA.A23)  02-24-04       300 Riverside Mall
                                                                                    Utica, NY

------------------------------------------------------------------------------------------------------------------------------------

TLC WEST, LLC               Matthew J. Fairbairn           (DA.A)    08-31-98       NY, PA                           29/10-31-09
220 Ponte Vedra Park Dr.    David Stein                  Amended:    12-01-01
Suite 100                                                            09-12-03
Ponte Vedra Beach, FL 32082                                          11-01-04

                                                           (FA.A1)   03-12-91       3050 Winton Road South
                                                                                    Rochester, NY

                                                           (FA.A2)   09-30-91       5017 Transit Road
                                                                                    Williamsville, NY

                                                           (FA.A3)   06-23-92       4405 Milestrip Road
                                                                                    Blasdell, NY

                                                           (FA.A4)   07-21-92       585 Moseley Road
                                                                                    Fairport, NY

                                                           (FA.A5)   08-24-93       200 Paddy Creek Circle
                                                                                    Rochester, NY

                                                           (FA.A6)   09-28-93       3189 Erie Boulevard, East
                                                                                    De Witt, NY

                                                           (FA.A7)   07-06-94       628 S. Main Street
                                                                                    N. Syracuse, NY

                                                           (FA.A8)   08-23-94       1683 E. Ridge Road
                                                                                    Rochester, NY

                                                           (FA.A9)   10-04-94       1900 Military Road
                                                                                    Niagara Falls, NY

                                                           (FA.A10)  11-22-94       1641 Niagara Falls Boulevard
                                                                                    Buffalo, NY

                                                           (FA.A11)  02-13-95       3975 Route 31
                                                                                    Liverpool, NY

                                                           (FA.A12)  06-20-95       1955 Empire Boulevard
                                                                                    Webster, NY

                                                           (FA.A13)  08-29-95       5822 S. Transit Road
                                                                                    Lockport, NY

                                                           (FA.A14)  04-02-96       340 E. Fairmount Avenue
                                                                                    Lakewood, NY

                                                           (FA.A15)  07-30-96       2656 Delaware Avenue
                                                                                    Buffalo, NY

                                                           (FA.A16)  04-22-97       3637 Union Road
                                                                                    Cheektowaga, NY

                                                           (FA.A17)  11-17-98       1283 Arsenal Street
                                                                                    Watertown, NY

                                                           (FA.A18)  02-08-99       3908 Vineyard Drive
                                                                                    Dunkirk, NY

                                                           (FA.A19)  11-16-99       217 Grant Street
                                                                                    Auburn, NY

                                                           (FA.A20)  07-18-00       2120 Chili Avenue
                                                                                    Rochester, NY

                                                           (FA.A21)  11-01-01       3067 W. State Street
                                                                                    Olean, NY

                                                           (FA.A22)  08-05-02       8322 Lewiston Road
                                                                                    Batavia, NY

                                                           (FA.A23)  12-17-02       4967 Transit Road
                                                                                    Depew, NY

                                                           (FA.A24)  12-15-03       3349 Monroe Avenue
                                                                                    Pittsford, NY

------------------------------------------------------------------------------------------------------------------------------------

TLC EAST, LLC               Matthew J. Fairbairn           (DA.A)    02-24-98       CT                               14/10-31-07
220 Ponte Vedra Park Dr.    David A. Stein               Amended:    01-15-99
Suite 100                                                            12-01-01
Ponte Vedra Beach, FL 32082                                          09-12-03
                                                                     11-01-04

                                                           (FA.A1)   09-15-99       2400 Dixwell Avenue
                                                                                    Hamden, CT

                                                           (FA.A2)   11-09-99       270 New Britain Avenue
                                                                                    Plainville, CT

                                                           (FA.A3)   12-20-99       350 Long Hill Road
                                                                                    Groton, CT

                                                           (FA.A4)   07-25-00       1088 N. Colony Road
                                                                                    Wallingford, CT

                                                           (FA.A5)   08-30-00       1690 East Main Street
                                                                                    Torrington, CT

                                                           (FA.A6)   02-15-01       3140 Berlin Turnpike
                                                                                    Newington, CT

                                                           (FA.A7)   06-12-01       516 Boston Post Road
                                                                                    Orange, CT

                                                           (FA.A8)   08-30-01       93 Storrs Road
                                                                                    Willimantic, CT

                                                           (FA.A9)   06-12-02       191 Deming Street
                                                                                    Manchester, CT

                                                           (FA.A10)  02-24-04       973 Wolcott Street
                                                                                    Waterbury, CT

------------------------------------------------------------------------------------------------------------------------------------

THE BLOOMIN' APPLE,         Marianne B. Allardice          (DA.A)    08-24-98       IL, WI                           6/10-31-08
    L.L.C.                  Kevin P. Allardice           Amended:    07-10-02
1303 Ben Sawyer Blvd.       Ronald C. Williams
Suite 10                    Andrew C. Robertson
Mt. Pleasant, SC 29464                                     (FA.A1)   08-24-98       6845 E. State St.
                                                                                    Rockford, IL

                                                           (FA.A2)   08-24-98       3024 Milton Ave.
                                                                                    Janesville, WI

                                                           (FA.A3)   08-24-98       1675 E. Riverside Rd.
                                                                                    Rockford, IL

                                                           (FA.A4)   08-24-98       1802 S. West St.
                                                                                    Freeport, IL

                                                           (FA.A5)   02-14-00       2680 Cranston Road
                                                                                    Beloit, WI

------------------------------------------------------------------------------------------------------------------------------------

THE OZARK                   Gregory R. Walton              (DA.A)    05-21-92       AR, MO                           9/10-31-07
    APPLES, INC.                                         Amended:    04-21-93
3252 Roanoke                                                         07-01-93
Kansas City, MO 64111                                                11-15-93
                                                                     01-29-96
                                                                     01-01-97
                                                                     12-02-00
                                                                     12/15/04

                                                           (FA.A1)   06-15-93       1855 E. Primrose
                                                                                    Springfield, MO

                                                           (FA.A2)   01-03-94       2010 I-70 Drive, Southwest
                                                                                    Columbia, MO

                                                           (FA.A3)   06-01-94       1836 W. Highway 76
                                                                                    Branson, MO

                                                           (FA.A4)   06-27-95       2319 Missouri Boulevard
                                                                                    Jefferson City, MO

                                                           (FA.A5)   01-12-99       2430 N. Glenstone
                                                                                    Springfield, MO

                                                           (FA.A6)   04-11-00       380 S. Jefferson Avenue
                                                                                    Lebanon, MO

                                                           (FA.A7)   11-13-00       412 N. Old Wilderness Rd.
                                                                                    Nixa, MO

                                                           (DA.B)    01-29-96       AR, KS, MO, OK                   4/10-31-07
                                                         Amended:    12-02-00
                                                                     12-15-04

                                                           (FA.B1)   07-19-94       2825 E. 32nd Street
                                                                                    Joplin, MO

                                                           (FA.B2)   06-19-96       528 N. 47th Street
                                                                                    Rogers, AR

                                                           (FA.B3)   12-20-99       2802 N. Broadway
                                                                                    Pittsburg, KS

------------------------------------------------------------------------------------------------------------------------------------

THOMAS AND KING, INC.       Michael J. Scanlon             (DA.A)    05-31-88       IN, KY, OH                       50/10-31-04
249 E. Main St.             Ronald T. Reynolds           Amended:    05-31-91
Suite 101                   Douglas M. Wilson                        08-06-93
Lexington, KY 40507                                                  06-07-95
                                                                     07-30-96
                                                                     05-30-97
                                                                     12-02-00

                                                           (FA.A1)   08-01-88       2573 Richmond Road
                                                                                    Lexington, KY

                                                           (FA.A2)   11-14-88       7383 Turfway Road
                                                                                    Florence, KY

                                                           (FA.A3)   02-24-89       105 N. Springsboro Pike
                                                                                    W. Carrollton, OH

                                                           (FA.A4)   05-11-89       340 Glensprings Drive
                                                                                    Springdale, OH

                                                           (FA.A5)   10-09-89       4009 Nicholasville Road, Block B
                                                                                    Lexington, KY

                                                           (FA.A6)   04-11-89       10635 Techwood Circle
                                                                                    Blue Ash, OH

                                                           (FA.A7)   03-12-90       9660 Mason-Montgomery Road
                                                                                    Mason, OH

                                                           (FA.A8)   05-11-90       2755 Brice Road
                                                                                    Reynoldsburg, OH

                                                           (FA.A9)   08-20-90       2555 Shiloh Springs Road
                                                                                    Trotwood, OH

                                                           (FA.A10)  12-11-90       6669 Dublin Center Drive
                                                                                    Dublin, OH

                                                           (FA.A11)  07-15-91       967 Hebron Road
                                                                                    Heath, OH

                                                           (FA.A12)  12-16-91       5050 Crookshank
                                                                                    Cincinnati, OH

                                                           (FA.A13)  08-17-92       4440 Glen Este-Withamsville Road
                                                                                    Batavia, OH

                                                           (FA.A14)  11-09-92       4600 East Broad Street
                                                                                    White Hall, OH

                                                           (FA.A15)  03-01-93       1307 U.S. 127 South
                                                                                    Frankfort, KY

                                                           (FA.A16)  04-05-93       30 Crestview Hills Mall Road
                                                                                    Crestview Hills, KY

                                                           (FA.A17)  06-21-93       480 Ackerman Road
                                                                                    Columbus, OH

                                                           (FA.A18)  09-06-93       700 Washington Blvd., N.W.
                                                                                    Hamilton, OH

                                                           (FA.A19)  10-04-93       853 Eastern Bypass
                                                                                    Richmond, KY

                                                           (FA.A20)  01-17-94       Northgate Mall
                                                                                    9595 Colrain Avenue
                                                                                    Cincinnati, OH

                                                           (FA.A21)  04-11-94       910 Beaumont Center Pkwy.
                                                                                    Lexington, KY

                                                           (FA.A22)  06-13-94       3240 Towne Boulevard
                                                                                    Middletown, OH

                                                           (FA.A23)  10-03-94       8331 Old Troy Pike
                                                                                    Huber Heights, OH

                                                           (FA.A24)  12-02-94       1800 W. 1st Street
                                                                                    Springfield, OH

                                                           (FA.A.25) 05-29-95       4425 National Road East
                                                                                    Richmond, IN

                                                           (FA.A26)  08-07-95       1615 Rivervalley Circle North
                                                                                    Lancaster, OH

                                                           (FA.A27)  01-29-96       1525 N. Lexington Avenue
                                                                                    Winchester, KY

                                                           (FA.A28)  01-30-96       1 Madison Avenue
                                                                                    Covington, KY

                                                           (FA.A29)  05-20-96       3894 Morse Road
                                                                                    Columbus, OH

                                                           (FA.A30)  07-25-96       1759 W. Main Street
                                                                                    Troy, OH

                                                           (FA.A31)  09-23-96       1514 Mt. Vernon Avenue
                                                                                    Marion, OH

                                                           (FA.A32)  03-24-98       5561 Westchester Woods Blvd.
                                                                                    Columbus, OH

                                                           (FA.A33)  06-30-98       1836 Alesheba Way
                                                                                    Lexington, KY

                                                           (FA.A34)  12-15-98       6242 Wilmington Pike
                                                                                    Dayton, OH

                                                           (FA.A35)  01-26-99       5980 Meijer Drive
                                                                                    Milford, OH

                                                           (FA.A36)  11-16-99       8565 Winton Road
                                                                                    Cincinnati, OH

                                                           (FA.A37)  12-20-99       1161 Polaris Parkway
                                                                                    Columbus, OH

                                                           (FA.A38)  05-08-00       121 N. Plaza Drive
                                                                                    Nicholasville, KY

                                                           (FA.A39)  05-22-00       1590 Georgasville Rd.
                                                                                    Columbus, OH

                                                           (FA.A40)  08-14-00       6084 Mulhauser West
                                                                                    Chester, OH

                                                           (FA.A41)  09-18-00       690 N. Maysville Rd.
                                                                                    Mt. Sterling, KY

                                                           (FA.A42)  11-13-00       2810 Alexandria Pike
                                                                                    Highland Heights, KY

                                                           (FA.A43)  01-29-01       2020 Stringtown Road
                                                                                    Grove City, OH

                                                           (FA.A44)  07-30-01       1500 Oxford Drive
                                                                                    Georgetown, KY

                                                           (FA.A45)  11-19-01       820 North Bridge Street
                                                                                    Chillicothe, OH

                                                           (FA.A46)  05-28-02       5331 Pleasant Avenue
                                                                                    Fairfield, OH

                                                           (FA.A47)  08-19-02       1450 W. Dorothy Lane
                                                                                    Kettering, OH

                                                           (FA.A48)  09-03-02       7920 Beechmont Avenue
                                                                                    Cincinnati, OH

                                                           (FA.A49)  11-18-02       881 W. Central Avenue
                                                                                    Springboro, OH

                                                           (FA.A50)  06-09-03       300 Skywatch Drive
                                                                                    Danville, KY

                                                           (FA.A51)  11-18-03       221 Vandemark Road
                                                                                    Sidney, OH

                                                           (FA.A52)  11-15-04       1761 Sharkey Way
                                                                                    Lexington, KY

                                                           (DA.B)    02-24-94       OH, PA                           3/12-31-00
                                                         Amended:    02-28-95
                                                                     05-01-95
                                                                     12-02-00

                                                           (FA.B1)   08-28-95       904 Great East Plaza
                                                                                    Niles, OH

                                                           (FA.B2)   02-25-97       201 S. Hermitage Road
                                                                                    Hermitage, PA

                                                           (FA.B3)   11-17-98       6691 South Avenue
                                                                                    Boardman, OH

                                                           (DA.C)    10-23-90       AZ                               26/10-31-04
                                                         Amended:    10-21-94
                                                                     06-01-95
                                                                     09-16-96
                                                                     01-08-98
                                                                     12-02-00
                                                                     09-30-03

                                                           (FA.C1)   03-31-93       2053 S. Alma School Road
                                                                                    Mesa, AZ

                                                           (FA.C2)   12-18-90       2720 W. Bell Road
                                                                                    Phoenix, AZ

                                                           (FA.C3)   07-08-91       565 E. Wetmore
                                                                                    Tucson, AZ

                                                           (FA.C4)   12-08-92       6259 E. Southern Avenue
                                                                                    Mesa, AZ

                                                           (FA.C5)   05-17-93       Park Mall, Building E
                                                                                    5870 East Broadway
                                                                                    Tucson, AZ

                                                           (FA.C6)   06-14-93       2032 E. Baseline Road
                                                                                    Mesa, AZ

                                                           (FA.C7)   09-27-93       8001 W. Bell Road
                                                                                    Peoria, AZ

                                                           (FA.C8)   06-26-94       1655 W. Elliott
                                                                                    Tempe, AZ

                                                           (FA.C9)   12-12-94       10460 N. 90th Street
                                                                                    Scottsdale, AZ

                                                           (FA.C10)  05-22-95       2547 N. 44th Street
                                                                                    Phoenix, AZ

                                                           (FA.C11)  10-09-95       2 East Camelback
                                                                                    Phoenix, AZ

                                                           (FA.C12)  11-20-95       4924 E. Shea Boulevard
                                                            CLOSED:  11-17-97       Phoenix, AZ

                                                           (FA.C13)  02-26-96       1881 West Highway 69
                                                                                    Prescott, AZ

                                                           (FA.C14)  08-19-96       5880 W. Peoria
                                                                                    Glendale, AZ

                                                           (FA.C15)  03-24-97       2230 W. Ina Road
                                                                                    Tucson, AZ

                                                           (FA.C16)  04-22-97       909 E. Broadway
                                                                                    Tempe, AZ

                                                           (FA.C17)  11-18-97       1245 W. Chandler Blvd.
                                                                                    Chandler, AZ

                                                           (FA.C18)  10-20-98       1143 N. Higley Rd.
                                                                                    Mesa, AZ

                                                           (FA.C19)  01-24-00       4625 E. Grant Rd.
                                                                                    Tucson, AZ

                                                           (FA.C20)  07-10-00       13832 W. McDowell Rd.
                                                                                    Goodyear, AZ

                                                           (FA.C21)  06-25-01       13756 W. Bell Road
                                                                                    Surprise, AZ

                                                           (FA.C22)  02-11-02       4609 E. Chandler Blvd.
                                                                                    Phoenix, AZ

                                                           (FA.C23)  11-25-02       830 W. Warner Road
                                                                                    Gilbert, AZ

                                                           (FA.C24)  09-08-03       3899 El Mercado Loop
                                                                                    Sierra Vista, AZ

                                                           (FA.C25)  10-04-04       2180 E. Baseline Road
                                                                                    Phoenix, AZ

------------------------------------------------------------------------------------------------------------------------------------

THUNDER APPLE               Robert A. Syroid                                        City of Thunder Bay,
    NORTH, INC.             Brenda Syroid                                           Ontario, CANADA
920 Tungsten Street
Thunder Bay, Ontario
P7B 5Z6
Canada                                                     (FA.A1)   08-08-94       1155 Alloy Drive
                                                                                    Thunder Bay, Ontario
                                                                                    Canada  P7B 6M8

------------------------------------------------------------------------------------------------------------------------------------

TRUE NORTH                    Ian A. Mackay                                         Ontario, CANADA
  RESTAURANTS, INC.           Michael J. Lewis
46 Dawlish Avenue
Toronto, Ontario M4N 1H1
Canada                                                     (FA.A1)   04-14-98       155 Kingston Road East
                                                                                    Ajax, Ontario
                                                                                    Canada L1S 7J4

                                                           (FA.A2)   03-16-99       355 Hespeler Road
                                                                                    Cambridge, Ontario
                                                                                    Canada N1R 6B3

                                                           (FA.A3)   09-16-99       5700 Mavis Road
                                                                                    Mississauga, Ontario
                                                                                    Canada L5V 2N6

                                                           (FA.A4)   05-23-00       60 Biscayne Crescent
                                                                                    Brampton, Ontario
                                                                                    Canada L6W 4S1

------------------------------------------------------------------------------------------------------------------------------------

WEST COAST                  Stephen A. Grove               (DA.B)    12-20-04       WA, OR, ID, CA                   33/10-31-05
    MANAGEMENT, LLC                                      Amended:    12-20-04
400 Interstate N. Parkway
Suite 1200                                                 (FA.A1)   10-31-98       1220 N.W. 185th Avenue
Atlanta, GA 30339                                                                   Beaverton, OR

                                                           (FA.A2)   10-31-98       6325 S.W. Meadows Road
                                                                                    Lake Oswego, OR

                                                           (FA.A3)   10-31-98       1415 S. Bradley
                                                                                    Santa Maria, CA

                                                           (FA.A4)   10-31-98       280 Hanley Coeur
                                                                                    D'Alene, ID

                                                           (FA.A5)   10-31-98       305 Madonna Road
                                                                                    San Luis Obispo, CA

                                                           (FA.A6)   10-31-98       12217 E. Mission Avenue
                                                                                    Spokane, WA

                                                           (FA.A7)   10-31-98       Lancaster Mall
                                                                                    747 Lancaster Drive, N.E.
                                                                                    Salem, OR

                                                           (FA.A8)   10-31-98       606 N. Columbia Ctr. Blvd.
                                                                                    Kennewick, WA

                                                           (FA.A9)   10-31-98       12717 S.E. 2nd Circle
                                                                                    Vancouver, MA

                                                           (FA.A10)  10-31-98       4007 29th Street
                                                                                    Spokane, WA

                                                           (FA.A11)  10-31-98       1439 N.E. Halsey
                                                                                    Portland, OR

                                                           (FA.A12)  10-31-98       1301 N. Davis Rd.
                                                                                    Salinas, CA

                                                           (FA.A13)  10-31-98       10004 NE Halsey
                                                                                    Portland, OR

                                                           (FA.A14)  10-31-98       10172 SE 82nd Street
                                                                                    Clackamas, OR

                                                           (FA.A15)  08-23-99       105 WarBonnet
                                                                                    Drive Moscow, ID

                                                           (FA.A16)  10-11-99       2625 Liberty Street N.E.
                                                                                    Salem, OR

                                                           (FA.A17)  07-17-00       2755 Edenbower Blvd.
                                                                                    Roseburg, OR

                                                           (FA.A18)  10-30-00       1760 Schneidmiller Ave.
                                                             Closed  02/03/02       Post Falls, ID*
                                                       (Replacement 04-29-02)       9634 N. Newport Highway
                                                                                    Spokane, WA

                                                           (FA.A19)  06-04-01       5111 NE 112th Avenue
                                                                                    Vancouver, WA

                                                           (FA.A20)  07-27-01       816 NE 98th Circle
                                                                                    Vancouver, WA

                                                           (FA.A21)  06-10-02       3024 Gateway Street
                                                                                    Springfield, OR

                                                           (FA.A22)  07-15-02       8559 Tualatin-Sherwood Road
                                                                                    Tualatin, OR

                                                           (FA.A23)  07-15-02       43 Columbia Point Drive
                                                                                    Richland, WA

                                                           (FA.A24)  12-10-02       5070 Commercial St., NE, Ste. 100
                                                                                    Salem, OR

                                                           (FA.A25)  09-13-04       400 Triangle Center
                                                                                    Longview, WA

                                                           (FA.A26)  08-31-04       489 N.W. Burnside Road
                                                                                    Gresham, OR

                                                           (FA.A27)  10-14-04       1505 E. Washington Ave.
                                                                                    Union Gap, WA

                                                           (FA.B1)   12-13-04       1105 S. Green Valley Rd.
                                                                                    Watsonville, CA

------------------------------------------------------------------------------------------------------------------------------------

WHG REAL ESTATE             Mark L. Dillon                 (DA.A)    12-07-98       MN, WI                           6/10-31-04
    NORTH, LLC              James T. Query               Amended:    12-02-00
2500 N. Mayfair Road        David S. Israel                          08-20-02
Suite G117
Wauwatosa, WI 53226
                                                           (FA.A1)   12-07-98       4745 Golf Road
                                                                                    Eau Claire, WI

                                                           (FA.A2)   12-07-98       2221 W. Stewart Ave.
                                                                                    Wausau, WI

                                                           (FA.A3)   12-07-98       5609 Hwy. 10 East
                                                                                    Stevens Point, WI

                                                           (FA.A4)   12-07-98       9364 Hwy. 16
                                                                                    Onalaska, WI

                                                           (FA.A5)   07-01-02       2114 N. Central Ave.
                                                                                    Marshfield, WI

------------------------------------------------------------------------------------------------------------------------------------

WHIT-MART, INC.             Gary P. Whitman                (DA.A)    06-29-98       SC, NC                           13/10-31-04
56 Wentworth Street                                      Amended:    12-02-00
Charleston, SC 29401
                                                           (FA.A1)   06-29-98       7818 Rivers Ave.
                                                                                    N. Charleston, SC

                                                           (FA.A2)   06-29-98       1859 Sam Rittenburg
                                                                                    Charleston, SC

                                                           (FA.A3)   06-29-98       811 S. Irby Street
                                                                                    Florence, SC

                                                           (FA.A4)   06-29-98       24 N. Market Street
                                                            CLOSED   04/22/04       Charleston, SC

                                                           (FA.A5)   06-29-98       88 Old Trolley Road
                                                                                    Summerville, SC

                                                           (FA.A6)   06-29-98       1486 Stuart Engles Blvd.
                                                                                    Mt. Pleasant, SC

                                                           (FA.A7)   06-29-98       7915 N. Kings Highway
                                                                                    Myrtle Beach, SC

                                                           (FA.A8)   06-29-98       1271 Folly Road
                                                                                    Charleston, SC

                                                           (FA.A9)   06-29-98       4910 Ashley Phosphate Rd.
                                                                                    North Charleston, SC

                                                           (FA.A10)  06-29-98       1647 Church Street
                                                                                    Conway, SC

                                                           (FA.A11)  06-29-98       203 S. Fifth Street
                                                                                    Hartsville, SC

                                                           (FA.A12)  06-29-98       3256 Highway 17 South
                                                                                    Murrells Inlet, SC

                                                           (FA.A13)  02-07-00       640 Rembert C. Dennis Blvd.
                                                                                    Moncks Corner, SC

                                                           (FA.A14)  03-27-00       1571 Highway 17 North
                                                                                    N. Myrtle Beach, SC

                                                           (FA.A15)  07-15-02       1310 North Main Street
                                                                                    Summerville, SC

                                                           (DA.B)    03-29-99       KY, IN                           11/10-31-04
                                                         Amended:    12-02-00

                                                           (FA.B1)   03-29-99       4535 Outer Loop
                                                                                    Louisville, KY

                                                           (FA.B2)   03-29-99       9201 Hurstbourne Lane
                                                                                    Louisville, KY

                                                           (FA.B3)   03-29-99       2225 Taylorsville Road
                                                                                    Louisville, KY

                                                           (FA.B4)   03-29-99       Hwy. 131 & Greentree Blvd.
                                                                                    Greenville Mall
                                                                                    Clarksville, IN 47130

                                                           (FA.B5)   03-29-99       4717 Dixie Highway
                                                                                    Louisville, KY

                                                           (FA.B6)   03-29-99       12913 Shelbyville Road
                                                                                    Louisville, KY

                                                           (FA.B7)   03-29-99       10600 Dixie Highway
                                                                                    Louisville, KY

                                                           (FA.B8)   03-29-99       5000 Shelbyville Road
                                                                                    Louisville, KY

                                                           (FA.B9)   11-20-00       9921 Ormsby Station Rd.
                                                                                    Louisville, KY

                                                           (FA.B10)  09-04-01       1705 E. Tipton Street
                                                                                    Seymour, IN

                                                           (FA.B11)  03-11-04       10006 Will Way
                                                                                    Fern Creek, KY

                                                           (FA.B12)  12-20-04       2059 Walmart Way
                                                                                    Radcliff, KY

------------------------------------------------------------------------------------------------------------------------------------

WILD WEST APPLE             Calvin E. Keller
    VENTURES, A             Linda A. Keller
    LIMITED LIABILITY
    COMPANY
2220 Dell Range Blvd., Suite 102                           (FA.A1)   07-07-92       1401 Dell Range Boulevard
Cheyenne, WY 82009                                                                  Cheyenne, WY

------------------------------------------------------------------------------------------------------------------------------------

WILLIAM TELL, INC.          John B. Prince                 (DA.B)    09-13-04       ID, NV, UT                       15/10-31-07
136 E. South Temple, Suite 1740                          Amended:    11-19-04
Salt Lake City, UT 84111
                                                           (FA.A1)   04-12-94       6123 S. State Street
                                                                                    Murray, UT

                                                           (FA.A2)   12-19-94       5678 S. Redwood Road
                                                                                    Taylorsville, UT

                                                           (FA.A3)   01-22-96       1622 N. 1000 West
                                                                                    Layton, UT

                                                           (FA.A4)   04-29-96       1125 W. Riverdale Road
                                                                                    Riverdale, UT

                                                           (FA.A5)   08-19-96       680 West 1300 South
                                                                                    Orem, UT

                                                           (FA.A6)   11-11-96       7047 S. 1300 East
                                                                                    Midvale, UT

                                                           (FA.A7)   04-13-98       2715 West City Center Court
                                                                                    West Valley, UT

                                                           (FA.A8)   05-08-00       150 S. River Road
                                                                                    St. George, UT

                                                           (FA.A9)   09-25-00       1352 S. Providence Ave.
                                                                                    Cedar City, UT

                                                           (FA.A10)  03-26-01       1280 N. 30 West
                                                                                    Tooele, UT

                                                           (FA.A11)  11-18-02       3736 West 7800 South
                                                                                    West Jordan, UT

                                                           (FA.A12)  11-18-03       159 South Rio Grande #1018
                                                                                    Salt Lake City, UT

------------------------------------------------------------------------------------------------------------------------------------

WISCONSIN HOSPITALITY       David S. Israel                (DA.A)    08-24-98       WI, MI                           28/10-31-04
    GROUP, LLC              James T. Query               Amended:    12-02-00
10930 W. Potter Rd.         Mark L. Dillon                           08-20-02
Wauwatosa, WI 53226
                                                           (FA.A1)   08-24-98       2500 N. Mayfair Road
                                                                                    Wauwatosa, WI

                                                           (FA.A2)   08-24-98       20101 W. Bluemound Road
                                                                                    Waukesha, WI

                                                           (FA.A3)   08-24-98       5100 S. 76th Street
                                                                                    Greendale, WI

                                                           (FA.A4)   08-24-98       5900 N. Port Washington Rd.
                                                                                    Glendale, WI

                                                           (FA.A5)   08-24-98       660 S. Whitney Way
                                                                                    Madison, WI

                                                           (FA.A6)   08-24-98       4710 E. Towne Boulevard
                                                                                    Madison, WI

                                                           (FA.A7)   08-24-98       3730 W. College Avenue
                                                                                    Appleton, WI

                                                           (FA.A8)   08-24-98       900 Hansen Road
                                                                                    Ashwaubenon, WI

                                                           (FA.A9)   08-24-98       2521 S. Greenbay Road
                                                                                    Racine, WI

                                                           (FA.A10)  08-24-98       6950 75th Street
                                                                                    Kenosha, WI

                                                           (FA.A11)  08-24-98       1700 S. Koeller Road
                                                                                    Oshkosh, WI

                                                           (FA.A12)  08-24-98       2420 W. Mason Street
                                                                                    Greenbay, WI

                                                           (FA.A13)  08-24-98       4435 Calumet Avenue
                                                                                    Manitowoc, WI

                                                           (FA.A14)  08-24-98       841 W. Johnson Street
                                                                                    Fond Du Lac, WI

                                                           (FA.A15)  08-24-98       2510 W. Washington
                                                                                    West Bend, WI

                                                           (FA.A16)  08-24-98       3040 E. College Avenue
                                                                                    East Appleton, WI

                                                           (FA.A17)  08-24-98       526 S. Taylor Drive
                                                                                    Sheboygan, WI

                                                           (FA.A18)  08-24-98       W 180 N 9469 Premier Lane
                                                                                    Menomonee Falls, WI

                                                           (FA.A19)  08-24-98       1267 Capital Drive
                                                                                    Pewaukee, WI

                                                           (FA.A20)  01-03-00       7135 S. 13th Street
                                                                                    Oak Creek, WI

                                                           (FA.A21)  07-31-00       15505 W. Rock Ridge Road
                                                                                    New Berlin, WI

                                                           (FA.A22)  12-06-00       2410 Roosevelt Road
                                                                                    Marinette, WI

                                                           (FA.A23)  12-10-01       9080 N. Green Bay Road
                                                                                    Brown Deer, WI

                                                           (FA.A24)  06-18-02       129 N. Madison Avenue
                                                                                    Sturgeon Bay, WI

                                                           (FA.A25)  11-06-02       2865 S. 108th Street
                                                                                    West Allis, WI

                                                           (FA.A26)  03-26-03       275 W. Wisconsin Ave., #1040
                                                                                    Milwaukee, WI

                                                           (FA.A27)  04-21-03       340 Highway 13
                                                                                    Wisconsin Dells, WI

                                                           (FA.A28)  12-20-04       5708 W. Capital Drive
                                                                                    Milwaukee, WI

------------------------------------------------------------------------------------------------------------------------------------

WOODLAND GROUP,             S. R. Penn, Jr. Trust          (DA.A)    08-24-98       KY, TN                           17/12-31-01
    INC.                    Frederick L. Pierson         Amended:    11-29-04
105 Westwood Place          James Bierden
Suite 125
Brentwood, TN  37027                                       (FA.A1)   08-24-98       335 Harding Place
                                                                                    Nashville, TN

                                                           (FA.A2)   08-24-98       718 Thompson Lane
                                                                                    Nashville, TN

                                                           (FA.A3)   08-24-98       7645 U.S. Hwy. 70 South
                                                                                    Nashville, TN

                                                           (FA.A4)   08-24-98       5270 Hickory Hollow Pkwy.
                                                                                    Antioch, TN

                                                           (FA.A5)   08-24-98       170 Old Fort Parkway
                                                                                    Murfreesboro, TN

                                                           (FA.A6)   08-24-98       5055 Old Hickory Blvd.
                                                                                    Hermitage, TN

                                                           (FA.A7)   08-24-98       1420 Interstate Drive
                                                                                    Cookeville, TN

                                                           (FA.A8)   08-24-98       2545 Scottsville Road
                                                                                    Bowling Green, KY

                                                           (FA.A9)   08-24-98       230 E. Main Street
                                                                                    Hendersonville, TN

                                                           (FA.A10)  08-24-98       1957 N. Jackson Street
                                                                                    Tullahoma, TN

                                                           (FA.A11)  08-24-98       3066 Wilma Rudolph Blvd.
                                                                                    Clarksville, TN

                                                           (FA.A12)  08-24-98       1557 N. Gallatin Pike
                                                                                    Madison, TN

                                                           (FA.A13)  08-24-98       705 S. James Campbell Blvd.
                                                                                    Columbia, TN

                                                           (FA.A14)  08-24-98       4089 Fort Campbell Blvd.
                                                                                    Hopkinsville, KY

                                                           (FA.A15)  08-24-98       609 N. Cumberland
                                                                                    Lebanon, TN

                                                           (FA.A16)  04-24-00       15545 Old Hickory Blvd.
                                                                                    Nashville, TN

                                                           (FA.A17)  06-12-00       1311 Smithville Highway
                                                                                    McMinneville, TN

                                                           (FA.A18)  12-11-00       2401 Music Valley Drive
                                                                                    Nashville, TN

                                                           (FA.A19)  02-03-03       3534 Tom Austin Highway
                                                                                    Springfield, TN

                                                           (FA.A20)  08-19-03       543-A Highway 46 South
                                                                                    Dickson, TN

                                                           (FA.A21)  10-20-03       2896 S. Rutherford Blvd.
                                                                                    Murfreesboro, TN

------------------------------------------------------------------------------------------------------------------------------------

3057649 NOVA SCOTIA         Kroy International Inc.
    COMPANY                 Paul D. Damp
46 Dawlish Avenue           Ian A. Mackay
Toronto, Ontario M4N 1H1
Canada                                                     (FA.A1)   09-14-03       326 Bayfield Street
                                                                                    Barrie, Ontario, Canada

------------------------------------------------------------------------------------------------------------------------------------
